t c no united_states tax_court celia mazzei petitioner v commissioner of internal revenue respondent angelo l mazzei and mary e mazzei petitioners v commissioner of internal revenue respondent docket nos filed date ps entered into a prepackaged plan to save taxes by routing funds from their family business through a bermuda-based foreign_sales_corporation fsc and then into roth iras created for this purpose pursuant to this plan in each p directly contributed dollar_figure the applicable contribution limit to his or her newly created roth_ira which then paid a nominal amount for stock in the fsc from to ps routed payments totaling dollar_figure from their family business through the fsc and into their roth iras ps contend that we should respect the form of these transactions as payments from ps’ business to the fsc followed by payments of dividends by the fsc to the roth iras r contends that the payments from the fsc to ps’ roth iras represented in substance contributions from ps to their roth iras r contends that because these payments exceeded ps’ contribution limits for their roth iras ps are liable for excise_taxes under sec_4973 held on the facts presented ps and not their roth iras were the owners for federal tax purposes of the fsc stock in substance the fsc dividends were income to ps who contributed the funds to their roth iras 848_f3d_779 6th cir rev’g tcmemo_2015_119 distinguished held further pursuant to sec_4973 ps are liable for excise_taxes on excess_contributions to their roth iras held further r’s imposition of additions to tax under sec_6651 and is not sustained lewis richard walton and lewis richard walton jr for petitioners erin kathleen salel kathleen a tagni and miles b fuller for respondent contents findings_of_fact i wga’s fsc ira program ii petitioners’ contribution limits iii petitioners’ entrance into wga’s fsc ira program a operations procedure memorandum b commission agreement c services agreement d management agreement e shareholders’ agreement f compliance guide iv operations of the fsc ira program v procedural background opinion i burden_of_proof ii statutory framework roth iras and excess_contributions iii the parties’ arguments iv general principles substance over form v the fsc provisions a relaxed transfer_pricing rules b effective_tax_rate cut for qualifying_income c application of fsc rules to petitioners’ transactions d the limited scope of the fsc provisions vi the payments to the roth iras were contributions a the roth iras were exposed to no risk b the roth iras could expect no upside benefits c conclusion vii petitioners’ counterarguments a summa holdings ii b petitioners’ ownership argument c petitioners’ congressional purpose arguments viii response to dissent a our analysis does not sham or disregard any entities b our analysis properly considers the facts as a whole c the substance inquiry is appropriate d our approach appropriately considers value e the dissent’s hypothetical misconceives our analysis f the dissent’s approach lacks support in the code ix conclusion x additions to tax thornton judge by notice_of_deficiency respondent determined excise_tax deficiencies for angelo and mary mazzei for and additions to tax under sec_6651 and year deficiency dollar_figure big_number big_number big_number big_number big_number 1amounts to be determined additions to tax sec_6651 sec_6651 dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number in a separate notice_of_deficiency respondent determined excise_tax deficiencies for celia mazzei for and additions to tax under sec_6651 and 1all section references are to the internal_revenue_code code in effect for the relevant year unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar additions to tax sec_6651 sec_6651 dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number year deficiency dollar_figure big_number big_number big_number big_number big_number 1amounts to be determined while residing in california petitioners timely petitioned this court with respect to both notices of deficiency these cases have been consolidated for trial briefing and opinion the issues for decision are whether petitioners are liable for excise_taxes under sec_4973 for and whether petitioners are liable for sec_6651 and additions to tax findings_of_fact angelo mazzei graduated from college with a science degree in industrial technology and a minor in business administration in he filed his first patent application_for an injector that mixes chemicals with water for use primarily in agriculture mr mazzei got patent no big_number - mixer 2mr mazzei’s injectors use a venturi to introduce various additives to a moving stream of fluid ie his injectors use the same principle employed in a carburetor injector --and in seeing business potential in his idea he and his wife mary mazzei formed the mazzei injector corp injector corp an s_corporation initially mrs mazzei was very active in the business and was injector corp ’s bookkeeper she still discusses the business with mr mazzei but is no longer an employee mr and mrs mazzei’s daughter celia mazzei has taken a much more active role in the business after graduating from college with a degree in mathematics she became vice president of research_and_development for injector corp and still works with her father to invent new products she now owns of both alm corp see infra p and injector corp after its inception in injector corp grew quickly and by its second year started working with distributors to market and sell its products in or about injector corp started selling overseas through foreign distributors although sales have fluctuated by export sales provided a reliable stream of income today mr mazzei has patents in the united_states and several foreign countries including canada and japan he has also adapted his injectors for several different industries including water treatment wine production and spa manufacturing 3an s_corporation is a domestic_corporation taxed under subchapter_s of chapter of the code a c_corporation is a corporation taxed under subchapter_c of chapter of the code injector corp elected s_corporation status in i wga’s fsc ira program the same year mr mazzei got his patent he joined the western growers association wga --a trade_association for farmers sometime in the 1990s wga began creating and selling interests in foreign sales corporations fscs to its members fscs were foreign_corporations which elected to be taxed under now-repealed sections wga’s fscs were located in bermuda and managed by a company called quail street management quail street to participate in wga’s fsc individual_retirement_account ira program the individual shareholders or owners of wga’s corporate or passthrough members had to have self-directed sec_408 iras traditional iras which the shareholders or owners used to purchase stock in one of wga’s fscs when 4in response to a world trade organization wto ruling that declared the fsc regime a prohibited export subsidy congress phased out the fsc provisions see appellate body report united states--tax treatment for foreign sales corporations recourse to article of the dsu by the european communities wto doc wt d sec_108 ab rw adopted date an active fsc existing on date could generally continue to receive the usual fsc benefits for transactions occurring in the ordinary course of trade_or_business before date or occurring after date if pursuant to a contract in effect on date see fsc repeal and extraterritoral income exclusion act of pub_l_no 114_stat_2423 wga shut down its fsc ira program as a result of the repeal 5wga had formed quail street for use in insurance programs for wga members the same handful of employees that managed those programs absorbed the fsc activities into their routines sec_408a roth iras roth iras were added to the code in date see taxpayer_relief_act_of_1997 pub_l_no sec_302 sec_111 stat pincite wga changed its program substituting roth iras for traditional iras wga marketed its fsc ira program to its members emphasizing that the fsc ira structure would provide tax benefits without any loss of control_over the business ii petitioners’ contribution limits contributions to a roth_ira are limited according to a statutory formula see sec_408a the limitation for any year decreases as the taxpayer’s modified_adjusted_gross_income magi increases if magi is high enough the limitation is reduced to zero see sec_408a petitioners’ pre-1998 contribution limits were customarily zero but as a result of some restructuring petitioners claim that they each had a respective contribution limit of dollar_figure for their restructuring is a bit mysterious even after trial mr and mrs mazzei each started with of injector corp celia mazzei owned the remaining petitioners organized another s_corporation alm corp owned in the same proportions alm corp and injector corp then formed an llc named mazzei injector co injector co which was treated for tax purposes as a partnership respondent describes this restructuring but has not challenged it so we deem respondent to have waived or conceded any issue with respect to it accordingly we find that each petitioner’s contribution limit was dollar_figure for each petitioner’s contribution limit was zero for and iii petitioners’ entrance into wga’s fsc ira program in date injector co applied to wga’s fsc ira program injector co ’s application to the program valued its annual export sales at approximately dollar_figure million once injector co was accepted into the program each petitioner opened a self-directed roth_ira and contributed dollar_figure each 6according to respondent petitioners had injector co adopt a tax_year ending on january and report all the injector-related sales activities while injector corp maintained its calendar tax_year and reported only expenses because income passed through from a partnership is reported by partners for the year in which the partnership’s tax_year closes petitioners claimed that the disparity in tax years coupled with the selective separation of sales activity reporting from expense reporting resulted in a net_loss flowing through to petitioners from their s_corporations in consequently each petitioner claimed that his or her respective magi was low enough to permit contribution of dollar_figure to his or her respective roth_ira in 7petitioners’ returns for show that each petitioner’s magi was sufficiently large to reduce the sec_408a contribution limit to zero the parties have not disputed this point petitioner then directed his or her respective roth_ira to buy one-third of a new account inside one of wga’s fscs under former sec_927 if an fsc maintain ed a separate_account for transactions with each shareholder each separate_account was to be treated as a separate corporation by virtue of this provision multiple wga members could share one of wga’s fscs without intermingling their finances each of petitioners’ three roth iras formally purchased shares of one of wga’s fscs at dollar_figure per share altogether the roth iras paid dollar_figure for shares the shares formally purchased by petitioners’ roth iras were all attributable to a single new and empty separate_account there were no other shares attributable to this separate_account when we refer to petitioners’ fsc or the fsc we mean petitioners’ separate_account treated as a separate corporation under sec_927 injector co received a packet of program materials that included an operations procedure memorandum a foreign trade commission sale license lease and services agreement commission agreement an export-related services agreement services agreement a management agreement a shareholders’ agreement and a compliance guide prepared by price waterhouse llp describing tax and recordkeeping issues associated with the ira fsc program each agreement was executed early in we will briefly discuss each item a operations procedure memorandum the operations procedure memorandum provided an overview of the packet and a general explanation of how the fsc ira program was to operate b commission agreement the commission agreement provided that petitioners’ fsc would perform a variety of export-related activities for injector co in exchange injector co was to pay a commission the commission agreement specified that injector co retained the power to decide whether to pay a commission for example the agreement specified that any services commission shall be agreed upon by the parties and may vary from time to time by mutual agreement so as to provide the maximum f ederal income_tax benefits to injector co and the fsc injector co shall have the final_decision as to whether the fsc is considered to have solicited or promoted a transaction with a customer and may prospectively or retroactively add or delete transactions entitling the fsc to a commission 8the commission and services agreements were signed by mr mazzei as president of injector co and by donald g dressler as vice president of the fsc the management agreement was signed by mr mazzei as president of injector co and by donald g dressler as vice president of the fsc and also by mark moffat president of quail street the shareholders’ agreement was signed twice by mr dressler as vice president of the fsc and as vice president of quail street identical provisions existed for other types of payments c services agreement the services agreement which was executed simultaneously with the commission agreement as required by the commission agreement provided that all of the activities contracted to the fsc had to be delegated back to injector co in exchange for a fee which could not exceed the commission paid_by injector co d management agreement the management agreement provided that injector co would pay a fee to quail street to administer its participation in the ira fsc program the management agreement specified that the fee would be equal to of the fsc’s foreign trading gross receipts9 and that the fee would be at least dollar_figure and at most dollar_figure e shareholders’ agreement the shareholders’ agreement provided that e arnings in the form of commissions on business originated by each shareholder shall be credited to the foreign_trading_gross_receipts was defined in sec_924 see infra note respective shareholder’s separate_account this agreement also required each shareholder to pay its share of any annual maintenance_costs for the fscdollar_figure additionally the shareholders’ agreement specified that the dollar_figure purchase_price for shares of fsc stock included dollar_figure of paid-in capital and dollar_figure of paid-in_surplus the shareholders’ agreement also restricted the sale of the fsc stock in at least two ways any shareholder that wished to sell its stock needed the approval of the fsc’s director sec_12 and the sale price for the fsc stock was set as the paid-in capital amount ie dollar_figure f compliance guide the compliance guide advised injector co on how to report its activities in its accounting_records and on its tax returns in the aggregate the agreements described above did not require the fsc to perform any export-related activities for injector co and any payments to the fsc were optional excepting a few management and operational fees paid to 10as noted petitioners’ three roth iras owned shares in a single separate_account inside one of wga’s fscs and that account was treated as a separate corporation under sec_927 11the record is not clear but it would appear that injector co rather than the roth iras may have paid these fees 12the operations procedure memorandum suggests that the fsc’s directors were to be provide d by the fsc’s management company ie quail street quail street that is injector co retained at all times the right not to make commission payments to the fsc iv operations of the fsc ira program every quarter quail street asked injector co for a report of its foreign sales for the period this request included a template worksheet for reporting sales injector co bookkeepers were to complete the report and return it to quail street quail street would then compute the maximum commission payment allowed under sec_925 and associated temporary regulations see infra pp and send a letter inviting petitioners to fund their iras in relevant part the letter said based on the recent export sales and cost information that you reported we calculate the amount of dollar_figurex is due ie for federal corporate tax on the fsc to reimburse us for the quarterly fsc tax that we paid to the irs on your behalf your estimated fsc tax payment of dollar_figurex should be wired to the address below if you also wish to fund your ira accounts at this time you may wire an additional dollar_figurey at this time for a total of dollar_figurex dollar_figurey injector co made regular payments to the fsc and in total between and date the fsc paid dollar_figure to petitioners’ roth iras export year total payments to fsc dollar_figure big_number big_number big_number tax paid_by the fsc amount deposited into iras dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number for further explanation of these amounts see infra pp petitioners participated in wga’s fsc ira program with respect to export transactions occurring from but some of the payments from the fsc to the roth iras were made in the year after the export transactions to which they were attributable the final payments from the fsc were paid out in date as wga wound up its fsc ira program as of the close of each year at issue petitioners’ roth iras had the following balances 13the record does not show nor have the parties argued that any amounts other than the payments from the fsc to the roth iras were deposited into the roth iras other than the initial dollar_figure contributions at any time or that any amounts were withdrawn from the roth iras before the end of according to respondent the sum of petitioners’ account balances at the close of was less than the dollar_figure paid_by the fsc because of investment losses in the roth_ira accounts year angelo mazzei mary mazzei celia mazzei dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number v procedural background before entering into these transactions petitioners presented the transaction paperwork to their accountant mr bedke a tax partner at an accounting firm where he had practiced for years petitioners had been mr bedke’s clients for several years before they sought his advice about their fsc transactions and he was familiar with their business mr bedke prepared petitioners’ tax returns for each year at issue mr bedke had no connection with wga and no interest in or expectation of profits from petitioners’ transactions mr bedke and another partner at his firm reviewed petitioners’ information and advised them that their business could use an fsc he also advised them that it was not prohibited for a roth_ira to invest in an fsc in date the irs issued notice_2004_8 2004_1_cb_333 to advise taxpayers that the irs considered some transactions using roth iras to be abusive tax-avoidance transactionsdollar_figure with their form sec_1040 u s individual_income_tax_return for the tax years petitioners filed protective disclosures using form_8886 reportable_transaction_disclosure_statement which disclosed that they participated in a program potentially covered by notice_2004_8 supra petitioners did not however file forms additional taxes on qualified_plans including iras and other tax-favored accounts for respondent prepared substitute forms for each petitioner under sec_6020 in the notice_of_deficiency respondent determined that the sec_4973 excise_tax on excess_contributions was due from each petitioner for each of the years at issue opinion from to petitioners indirectly transferred dollar_figure from their business to their roth iras by routing these funds through an fsc respondent determined that in substance these transfers represented contributions by petitioners to their roth iras if respondent is correct then petitioners owe excise_taxes under sec_4973 for excess_contributions to their roth iras 14notice 2004_1_cb_333 identifies as potentially abusive an arrangement in which an individual who owns a preexisting business such as a corporation or sole_proprietorship causes the business to engage in transactions with another corporation substantially_all the shares of which are owned by one or more roth iras maintained for the benefit of the individual petitioners assert that respondent erred in recharacterizing the transfers as something other than dividends from the fsc directly to the roth iras if petitioners are correct then they are not liable for the sec_4973 excise_taxes i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erroneous by a preponderance_of_the_evidence rule a 290_us_111 petitioners have not argued that the burden should be shifted to respondent ii statutory framework roth iras and excess_contributions a roth_ira is a_trust created or organized in the united_states for the exclusive benefit of an individual or his beneficiaries see sec_408 sec_408a contributions to a roth_ira are not deductible income that accrues is tax-free and qualified distributions are not included in a taxpayer’s gross_income sec_408a d 133_tc_202 aff’d 679_f3d_1109 9th cir as noted contributions to a roth_ira are limited according to a statutory formula see sec_408a contributions in excess of the yearly limitation are not directly prohibited but sec_4973 imposes a tax on the lesser_of excess_contributions remaining in a roth_ira or the fair_market_value of the account at the close of the taxable_year the tax not only applies for the year a taxpayer made an excess_contribution but continues to apply for each year until the taxpayer removes an amount corresponding to the excess_contribution sec_4973 in each petitioner directly contributed dollar_figure to his or her respective roth_ira thereby maxing out each petitioner’s contribution limit for that year in all relevant years thereafter--1999 to 2002--each petitioner’s contribution limit was zero in addition to making initial dollar_figure contributions to their respective roth iras in petitioners also indirectly transferred dollar_figure from their business to their roth iras between and by routing those funds through an fsc it is undisputed that if those payments constituted contributions to the roth iras they exceeded petitioners’ contribution limits under sec_408a and were therefore excess_contributions subject_to sec_4973 excise_taxes for the years at issue consequently the determinative question is whether the payments from the fsc to the roth iras were contributions under sec_408a and dollar_figure because petitioners’ roth iras experienced investment losses the fair_market_value of each account in each year at issue was less than the total amount of payments from the fsc to each account accordingly if the payments from the fsc were contributions the amount of excise_tax due from each petitioner for each year from is of the fair_market_value of his or her respective roth_ira account at yearenddollar_figure 15the income_tax treatment of the payments from the fsc to the roth iras is not before us because any income_tax issues from are barred by the sec_6501 statute_of_limitations see mazzei v commissioner tcmemo_2014_55 at f or income_tax purposes the applicable respective periods of limitations for taxable years through during which the mazzei partnership western growers fsc transactions had taken place had expired by the time respondent learned of those transactions during respondent’s examination because petitioners did not file forms the periods of limitations for excise_tax under sec_4973 never began to run see 137_tc_8 therefore the excise_taxes respondent seeks to assess against petitioners for tax years are not barred by the statute_of_limitations 16that is the deficiencies listed supra pp are computed by taking of the yearend balances listed supra p iii the parties’ arguments respondent contends that the payments to the roth iras were contributions within the meaning of sec_408a and sec_4973 broadly invoking the doctrine_of substance over form respondent asks us to recharacterize petitioners’ entire scheme on the basis of all the facts and circumstances respondent wants us to recharacterize the entire fsc ira program as a device for making contributions to petitioners’ roth iras petitioners contend that the payments to the roth iras were not contributions they insist that the substance_over_form_doctrine is archaic and that we must respect the form of their transactions which they say congress has sanctioned we think both parties’ arguments fall short relying too much on broad generalizations and hypotheses respondent makes vague references to substance but fails to explain in any detail how the substantive economic facts of petitioners’ cases support the broad recharacterization he has requested similarly petitioners make vague references to various statutes but fail to explain exactly how those statutes apply to the facts of these cases or exactly why those statutes should be thought to excuse a lack of substance the court_of_appeals for the ninth circuit--to which any appeal of these cases would ordinarily lie--has cautioned reference to the vague terms form and substance which judge learned hand pointedly referred to as anodynes for the pains of reasoning is inadequate to determine the tax treatment of a particular transaction instead courts must make a more specific inquiry finding what the facts are and deciding whether those facts fall within the intended scope of the internal_revenue_code provision at issue 714_f2d_977 9th cir quoting 60_f2d_931 2d cir rev’g 22_bta_1171 aff’g tcmemo_1982_209 with that admonition in mind we resolve these cases on their particular facts applying the text of the relevant code provisions for the reasons discussed below we reject petitioners’ broadest argument--that the substance doctrines have no place in our analysis we also reject respondent’s request for a complete recharacterization of all petitioners’ transactions instead we resolve these cases on a narrower factual basis we conclude on the basis of the facts in the record that petitioners and not their roth iras were the substantive owners of the fsc stock at all relevant times consequently we conclude that in substance the payments from the fsc were income to petitioners rather than to their roth iras and then excess_contributions by petitioners to their roth iras iv general principles substance over form the supreme court and lower courts including this court have repeatedly affirmed the substance over form inquirydollar_figure we recently acknowledged that courts applying the so-called economic_substance sham_transaction and substance over form doctrines have not always used consistent terminology 144_tc_161 the doctrines’ substantive similarities would not alone generate uncertainty for taxpayers if courts applying the doctrines did so using consistent terminology we have not but 17e g 435_us_561 877_f3d_1086 9th cir a bedrock principle of tax law is that substance controls over form aff’g 143_tc_194 844_f3d_15 1st cir 801_f3d_104 2d cir aff’g 140_tc_15 and tcmemo_2013_225 115_f3d_722 9th cir it is axiomatic that tax law follows substance and not form aff’g 105_tc_260 714_f2d_977 9th cir explaining that in making a substance over form argument the commissioner may rely on a body of law including the economic_substance and business_purpose tests aff’g tcmemo_1982_209 141_tc_1 58_tc_854 in laying the facts of petitioners’ case alongside the controlling statutory provisions we are reminded that the substance of a transaction rather than the form in which it is cast is determinative of the tax consequences unless it appears from an examination of the statute that form is to govern aff’d 513_f2d_824 9th cir block developers llc v commissioner tcmemo_2017_142 at we have applied substance-over- form again and again polowniak v commissioner tcmemo_2016_31 at generally the substance and not the form of a transaction determines its tax consequences repetto v commissioner tcmemo_2012_168 same notwithstanding some fluidity in terminology these so-called doctrines simply reflect a body of caselaw describing different aspects of a well-recognized and accepted general inquiry into the practical economic realities underlying claimed tax attributesdollar_figure the court_of_appeals for the ninth circuit has stated that it generally applies a two-pronged inquiry addressing the objective nature of the transaction whether it has economic_substance beyond tax benefits and the subjective motivation of the taxpayer whether the taxpayer had a non-tax business_purpose for the transaction 755_f3d_1051 9th cir aff’g tcmemo_2012_106 see also 801_f3d_104 2d cir aff’g 140_tc_15 and tcmemo_2013_225 as the court_of_appeals has also noted however the economic_substance_doctrine is not a rigid two-step analysis but instead focuses holistically on whether the transaction had any practical economic effects other than the creation of income_tax losses reddam v commissioner f 3d pincitee g frank lyon u s pincite in applying this doctrine_of substance over form the court has looked to the objective economic realities of a transaction rather than to the particular form the parties employed 933_f2d_143 2d cir whether the terminology used was that of ‘economic substance sham or sec_183 profit motivation’ was not critical what was important was reliance on objective factors in making the analysis aff’g tcmemo_1989_684 internal quotation marks and citations omitted quoting 69_f3d_982 9th cir rev’g t c memo see also bank of n y mellon corp v commissioner f 3d pincite t he test is not a rigid two-step process with discrete prongs rather we employ a ‘flexible’ analysis where both prongs are factors to consider in the overall inquiry into a transaction’s practical economic effects b usiness purpose and economic_substance are simply more precise factors to consider in the application of this court’s traditional sham analysis reddam v commissioner f 3d pincite quoting 843_f2d_351 9th cir aff’g 85_tc_968 dollar_figure moreover this general inquiry is merely a commonsense application of the plain language of the code to the particular economic facts of each case as the 19the dissent see dissenting op pp characterizes the substance inquiry in a way that differs from the precedents of the court_of_appeals for the ninth circuit which we have discussed see supra pp and from the precedents of many other circuits and of this court see supra note whereas these precedents describe one general substance inquiry as a facts and circumstances inquiry into the practical economic effects of a transaction for the purpose of determining whether the economic facts fall within the meaning of the code eg stewart v commissioner f 2d pincite the dissent attempts to draw a sharp distinction between the substance over form and the economic_substance doctrines characterizing the former as a doctrine about fact-finding and the latter as a doctrine about questions of law we think that the precedents of the court_of_appeals for the ninth circuit require us to carefully consider the law the facts and the application of law to fact all in the light of economic reality court_of_appeals for the first circuit recently put it the f ederal income_tax is and always has been based on statute the economic_substance_doctrine like other common_law tax doctrines can thus perhaps best be thought of as a tool of statutory interpretation 844_f3d_15 1st cir fn ref omitted see also 848_f3d_779 6th cir rev’g t c memo 2015-dollar_figure we have recently applied the substance_over_form_doctrine in several cases similar to petitioners’ see block developers llc v commissioner tcmemo_2017_142 polowniak v commissioner tcmemo_2016_31 repetto v commissioner tcmemo_2012_168 103_tcm_1895 in all those cases the taxpayers directed their roth iras to purchase interests in a newly formed partnership or c_corporation which then purportedly provided services or 20in 848_f3d_779 6th cir rev’g tcmemo_2015_119 the court_of_appeals for the sixth circuit mused that the substance over form inquiry might be criticized as a one-way street in the commissioner’s direction but as the court_of_appeals for the ninth circuit noted long ago if a transaction is unreal then it is not the taxpayer but the commissioner who should have the sole power to sustain or disregard the effect of the fiction since otherwise the opportunities for manipulation of taxes are practically unchecked 200_f2d_97 9th cir the practical reason for such a rule is that otherwise the taxpayer could commence doing business using a particular form and if everything goes well realize the income_tax advantages therefrom but if things do not turn out so well may turn around and disclaim the business form he created id patent licenses to the taxpayers’ operating businesses in exchange for cash in repetto we held that funds routed through a newly formed c_corporation to the taxpayers’ roth iras represented in substance excess_contributions because the preponderance of credible_evidence compels a finding that in substance the services agreements and the resulting payments were nothing more than a mechanism for transferring value to the roth iras repetto v commissioner t c m cch at dollar_figure in polowniak and block developers we likewise looked to substance over form in holding that the transactions at issue in those cases resulted in excess_contributions to the taxpayers’ respective roth iras although petitioners’ transactions are similar to those considered in repetto polowniak and block developers a principal difference is that petitioners used an fsc instead of a partnership or c_corporation petitioners suggest that because their transactions included an fsc we are not permitted to examine the substance of any part of their transactions we disagree as we discuss in greater detail below the scope and effect of the fsc provisions are 21the court_of_appeals for the sixth circuit described the result in repetto with approval as follows w hen a family sets up an ordinary corporation owned by roth iras and pays the corporation fees for sham ‘services’ that it never performed the commissioner may rightly refuse to recognize the roth ira’s gains as investment earnings and may reclassify them as contributions summa holdings inc v commissioner f 3d pincite more limited than petitioners suggest and do not foreclose our application of normal substance principles to petitioners’ transactions at least in deciding who actually owned the fsc stock an understanding of the actual limited scope of the fsc provisions and how they applied to petitioners’ transactions requires some explanation we turn to those matters before proceeding with our analysis of the substance of petitioners’ transactions v the fsc provisions before they were phased out fscs were foreign_corporations electing to be taxed under former sections which provided advantageous income_tax treatment for export income routed through an fsc this tax advantage was achieved in two ways first through a series of highly technical rules the fsc provisions allowed taxable_income to be allocated to the fsc by relaxing the sec_482 transfer_pricing rules that generally apply in allocating income and deductions among related_taxpayers second the fsc provisions effectively lowered the tax_rate for qualifying export-related taxable_income allocated to the fsc 22see supra note a relaxed transfer_pricing rules sec_925 provided relaxed transfer_pricing rules for the sale of export_property by a domestic exporting business which the regulations call the related_supplier see eg sec_1 a -1t b temporary income_tax regs fed reg date to a related fsc sale provided that the fsc resold that property to a foreign customer sale in particular sec_925 permitted an fsc and its related_supplier to use any price they wished for sale provided that the taxable_income derived by the fsc from sale did not exceed the greatest of of the foreign_trading_gross_receipts of sale sec_925 of the combined taxable_income of the fsc and its related_supplier from sale and sale sec_925 and the taxable_income of the fsc as computed after applying the sec_482 method to sale sec_925dollar_figure 23foreign trading gross_receipts were defined in sec_924 to include gross_receipts from export sales or commission transactions 24the amount computed under sec_925 could not exceed twice the amount computed under sec_925 --ie of the combined taxable_income of the fsc and its related_supplier from sale and sale sec_925 25the fsc regulations referred to the first two methods as administrative pricing methods and to the third method as the sec_482 method see eg sec_1 a -1t b temporary income_tax regs fed reg date collectively they are referred to as transfer_pricing methods id sec_925 and c provided that the fsc and its related_supplier could continued more simply sec_925 and allowed the fsc and its related_supplier to set the sale price at any amount so long as it was above a certain threshold the threshold varied depending on the profit margin of the overall export transaction by profit margin we mean the aggregate taxable_income from sale and sale divided by the gross_proceeds from sale essentially if the profit margin was below the fsc and its related_supplier could assign a maximum of of the combined income to the fsc by adjusting the sale transfer price if the profit margin was between and the maximum amount of taxable_income assignable varied inversely from to respectively if the profit margin exceeded they could assign a maximum of of the combined taxable_income to the fscdollar_figure the fsc and its related continued apply the sec_925 and methods only if certain requirements were met see sec_1 a -1t b ii temporary income_tax regs fed reg date these minimal requirements however could be contracted to another party or back to the related_supplier see sec_925 sec_1 a - 1t b ii temporary income_tax regs supra that is the fsc and its related_supplier could essentially contract around the sec_925 requirements as happened in petitioners’ cases respondent has not argued that the sec_925 requirements were not met in these cases we therefore deem any such argument to have been waived or conceded 26if the profit margin on an overall export transaction ie taxable_income from sale and sale over gross_receipts from sale was below then of gross_receipts ie of the gross_proceeds of sale would always continued supplier could also choose to deal at arm’s length but presumably would do so only if that provided a better result than the sec_925 and methods sec_925 allowed the fsc and its related_supplier to depart from the sec_925 paradigm and achieve similar tax results which is what happened in petitioners’ cases see eg sec_1 a -1t d temporary income_tax regs fed reg date the related_supplier was permitted to pay the fsc a commission for services relating to an export transaction that were not in substance performed by the fsc although the fsc could perform such services if it wished id that is for the purpose of computing the taxable_income of the fsc and its related_supplier under sec_925 the fsc and its related_supplier were allowed to set and pay a commission for services that might not actually have been rendered so long as the taxable_income derived from the continued exceed of combined taxable_income dollar_figure meaning that sec_925 as capped by sec_925 see supra note would always provide the most advantageous assignment of taxable_income to the fsc assuming that the sec_482 method did not provide a better result if the profit margin was greater than then of combined taxable_income would always exceed of gross_receipts dollar_figure meaning that sec_925 would always provide the most advantageous assignment if the profit margin was between and then of gross_receipts would always be between and of combined taxable_income meaning that sec_925 would always provide the most advantageous assignment and the sec_925 cap would not apply commission payment by the fsc did not exceed the amount computed under sec_925 see sec_925 in general the related_supplier would carry out the export sale itself ie a sale corresponding to sale above and then pay a commission to the fsc equal to the taxable_income that would have been attributed to the fsc if the sec_925 paradigm had been followed the commission payment was deductible by the related_supplier and constituted foreign_trading_gross_receipts to the fsc b effective_tax_rate cut for qualifying_income if a corporation qualified as an fsc under sec_922 its exempt_foreign_trade_income efti was not taxed by the united_states more precisely efti was treated as foreign_source_income which was not effectively connected with the conduct_of_a_trade_or_business within the united_states see sec_864 sec_881 sec_882 sec_884 sec_921dollar_figure efti was generally the sum of sixteen twenty-thirds of however much foreign_trade_income of the corporation was attributable to transactions utilizing the sec_925 and methods and of any remaining foreign trade income--ie income computed under the sec_482 method pursuant to sec_925 see sec_923 sec_925 and b see also former sec_291 27respondent agrees that petitioners’ fsc qualified under sec_922 foreign_trade_income was the gross_income attributable to foreign_trading_gross_receipts sec_923dollar_figure in sum sec_925 allowed part of the income from an export transaction to be assigned to an fsc and sec_921 excluded part of the assigned income from the tax_base resulting in an effective_tax_rate cut for export income moreover if the relaxed transfer_pricing rules of sec_925 and were used instead of the normal sec_482 rules then the lower the profit margin on a particular export transaction the lower the effective marginal tax_rate for that transaction because as the profit margin decreased the amount of taxable_income assignable to the fsc increased sec_924 required that for receipts to be treated as foreign_trading_gross_receipts the fsc had to be managed outside the united_states see sec_924 and economic processes with respect to the receipts had to take place outside of the united_states there was an exception however for small fscs which did not have to meet either requirement sec_922 sec_924 sec_927 petitioners claim and respondent does not dispute that their fsc was a small_fsc if the fsc received or accrued any foreign_trade_income that was neither efti nor sec_923 nonexempt_income interest dividends royalties or other investment_income or carrying charges that other income was taxed as income effectively connected with a united_states trade_or_business sec_921 dividends from an fsc to a corporate parent--unlike most dividends from a foreign subsidiary--were generally not taxed because the parent received a dividends received deduction for dividends from an fsc see sec_245 c application of fsc rules to petitioners’ transactions pursuant to sec_925 and b petitioners assigned to their fsc of the combined income from injector co ’s export sales column below dollar_figure the taxable_income of their fsc was equal to seven twenty-thirds of the amount so assigned column see sec_923 for each year from to the taxable_income of the fsc was less than dollar_figure so the fsc was subject_to tax at a corporate rate column see sec_11 the difference between the amount assigned to the fsc and the fsc tax was paid nominally as a dividend to petitioners’ roth iras column dollar_figure 29all of injector co ’s export sales in had a profit margin over petitioners used commission transactions and the fsc performed few if any services so the sec_925 method ie the normal sec_482 method was not used therefore up to of the combined income from injector co ’s export sales was assignable to the fsc through commission transactions see supra note 30any fees paid to quail street were built into the combined income calculation and in practice some of the dividends may have been paid in the year after the commission transactions occurred income combined assigned income to fsc fsc taxable_income fsc tax dividends dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number year total d the limited scope of the fsc provisions there were three parts to petitioners’ transactions petitioners created self-directed roth iras which nominally purchased stock in an fsc petitioners’ business injector co simultaneously executed a series of agreements with the fscdollar_figure petitioners’ business made a series of commission payments to the fsc under sec_925 after withholding taxes the fsc paid the balance of the payments to petitioners’ roth iras petitioners claim that the substance doctrines do not apply to any of the three parts of their transactions because the fsc statutes approve of the fsc form without regard to substance but nothing in these statutes or the associated regulations suggests any application to the first and third parts of petitioners’ transactions 31purchase and entrance into all contracts were each conditioned on the other and so we treat this as one step as illustrated above it is true that sections allowed a limited safe_harbor from sec_482 for the second part of petitioners’ transactions--the commission payments to the fsc but sections modify or relax the normal rules only for the purpose of computing the income taxes of the fsc and its related_supplier and only for specific transactions between the fsc and its related_supplier in particular sec_925 clearly states that it allows the taxable_income of such fsc and the related_supplier to be based on a transfer price computed under the three transfer_pricing methods provided regardless of whatever lack of substance is excused by sec_925 the plain terms of sec_925 extend that excuse specifically only for the purpose of computing the taxable_income of such fsc and its related_supplier no part of the fsc statutes and regulations states or even implies that purchases or transfers of fsc stock or any transactions at the shareholder level or between the fsc and its owners are exempt from application of the substance doctrines which are our normal tool s of statutory interpretation santander holdings usa inc v commissioner f 3d pincite therefore the normal substance doctrines apply in these cases at least for the purpose of determining the economic realities of the relationships among petitioners their roth iras and the fscdollar_figure vi the payments to the roth iras were contributions under the plain terms of sec_408a value may enter a roth_ira in only two ways as a contribution see sec_408a or as income on an investment held by the roth_ira see sec_408a sec_408 respondent argues that the payments were contributions by petitioners whereas petitioners argue that the fsc paid dividends ie a form of income directly to the roth iras the critical question then is whether the funds transferred from the fsc to petitioners’ roth iras were contributions as respondent claims or income as petitioners claim to the roth iras on the record before us it is evident that the payments from the fsc were dividends to someone--either to petitioners or to their roth iras an old and well-developed body of law explains how we are to decide who in substance 32the regulations support the conclusion that although an fsc may lack substance in one sense it is not exempt from normal application of the code in other situations for instance transactions between an fsc and entities other than the related_supplier are still subject_to the normal transfer_pricing rules sec_1 a -1t e temporary income_tax regs fed reg date provides in applying sec_482 to a transfer by a fsc to a related_party the parties ie the fsc and its related_supplier are treated as if they were a single entity carrying on all the functions performed by the fsc and its related_supplier with respect to the transaction receives income under the code in an ordinary case attribution of income is resolved by asking whether a taxpayer exercises complete dominion over the income in question 543_us_426 citing 348_us_426 in cases where a right to receive income is allegedly transferred before the income arises courts have held that a taxpayer received income if the taxpayer controlled the source of the income even where the taxpayer did not have dominion over the income at the moment of receipt id in other words where a taxpayer formally transfers a right to income to another the question becomes whether the assignor retains dominion over the income-generating asset because the taxpayer who owns or controls the source of the income also controls the disposition of that which he could have received himself and diverts the payment from himself to others as the means of procuring the satisfaction of his wants looking to control_over the income-generating asset then preserves the principle that income should be taxed to the party who earns the income and enjoys the consequent benefits id pincite quoting 311_us_112 dollar_figure 33the dissent questions the applicability of 543_us_426 because banks involved contingency fees rather than dividends or corporations see dissenting op p but banks is not so tightly confined as the supreme court explained in banks its holding is based on the anticipatory_assignment_of_income doctrine the principle that a taxpayer cannot exclude an economic gain from gross_income by assigning the gain in advance to another party id pincite the supreme court has called this the first principle of continued in petitioners’ cases the income-generating asset was the fscdollar_figure petitioners suggest that when their roth iras formally purchased the fsc the roth iras thereby acquired the right represented by the fsc stock to receive income from the fsc but a formal purchase does not necessarily mean that for tax purposes the roth iras should be treated as the recipients of income from the fsc the question is who had power and control_over the fsc or over receipt of the dividend income as the supreme court has stated the crucial question remains whether the assignor retains sufficient power and control_over the assigned_property or over receipt of the income to make it reasonable to treat him as the recipient of the income for tax purposes 333_us_591 t axation is not so much concerned with the refinements of title as it is with actual command over the property taxed--the actual benefit for which the tax is paid 281_us_376 continued income_taxation id pincite a principle first enunciated in such cases as 281_us_111 and 281_us_376 the assignment_of_income_doctrine has been applied to efforts to shift income not only among individuals but also among entities see generally boris i bittker lawrence lokken federal taxation of income estates and gifts para westlaw 34the dissent argues that the fsc was not an income-generating asset we disagree although the fsc may be an unusual entity in some respects it still generates dividends which are income as described above sec_925 effectively allowed assignment_of_income relating to export transactions from the related_supplier to the fsc respondent does not dispute this but the question is not whether income could be assigned to the fsc rather the question is who owned and controlled the fsc in substance in cases involving the substance of ownership the court_of_appeals for the ninth circuit has looked to 435_us_561 and to 909_f2d_1360 9th cir aff’g in part rev’g in part 89_tc_1229 and aff’g casebeer v commissioner tcmemo_1987_628 moore v commissioner tcmemo_1987_626 and sturm v commissioner tcmemo_1987_625 see sacks v commissioner f 3d pincite our analytic task is to decide whether mr sacks’ sale_and_leaseback was more like frank lyon or more like casebeer in frank lyon a bank sold a building to the taxpayer who leased the building back to the bank the taxpayer financed the purchase of the building with a recourse loan from a third-party lender the commissioner took the position that the sale_and_leaseback arrangement had no substance and that the true owner of the building was the bank as the court_of_appeals for the ninth circuit has stated the supreme court held for the taxpayer in so holding the court said most significantly the taxpayer and not the bank was personally liable on the loan to the third party lender the taxpayer’s personal liability was significant because he had a real and substantial risk such that should anything go awry in the plan to have the bank’s rent always cover the obligation on the note the taxpayer’s capital and assets were exposed it also mattered to the decision that the depreciation_deductions were not created ex nihilo by paper shuffling the bank would have been entitled to them if the investor had not purchased the real_estate sacks v commissioner f 3d pincite internal citations omitted the court_of_appeals for the ninth circuit examined a similar arrangement in casebeer but reached the opposite result because when the court penetrated the papers ostensibly selling and leasing back the computers it became clear that the investors had nothing at risk and nothing to gain except tax benefits the computer company retained all of the benefits and risks of ownership id pincite the taxpayer in casebeer used a nonrecourse_financing arrangement unlike the taxpayer in frank lyon who used a recourse financing_arrangement finally in sacks another sale_and_leaseback case the court_of_appeals for the ninth circuit again focused on the benefits and risks of ownership to determine whether a sale transaction had practical economic effects in addition to the shifting of tax benefits id sacks focused on whether the claimed purchaser was personally liable recourse or nonrecourse_liability whether the price paid represented fair_market_value and whether part of the speculative risk was shifted to the claimed purchaser id pincite-dollar_figure consistent with the approach of frank lyon casebeer and sacks we ask whether petitioners’ roth iras were exposed to any downside risk or could have expected any upside benefits from their claimed ownership of the fsc in doing so we consider all the facts and circumstances keeping in mind that t he high stakes in tax cases and the high intelligence of tax lawyers make it impossible to have a simple checklist or rigid formula for determining whether a transaction is a sham id pincite in sum we examine the entire transaction to decide whether substantive ownership and control of the benefits and burdens represented by the fsc stock were transferred to the roth iras a the roth iras were exposed to no risk in each petitioner contributed a small sum of cash to his or her respective self-directed roth_ira an even smaller portion of that cash--dollar_figure in total--was purportedly used by the roth iras to purchase the fsc stock from wga petitioners suggest that because a small sum was paid to set up the entity 3569_f3d_982 9th cir rev’g tcmemo_1992_596 also briefly discussed another factor whether the taxpayer’s business was genuine we think that this factor is inapplicable because--as petitioners argue--an fsc need conduct little if any substantive business of its own that sum is a substantive investment which the roth iras stood to lose we disagree a de_minimis risk does not necessarily give substance to a transaction that is otherwise without risk 141_tc_1 citing 201_f3d_505 d c cir aff’g t c memo petitioners have not shown and the record does not suggest that the roth iras ever paid any costs or fees other than the initial dollar_figure amount moreover the fsc was a corporate entity the roth iras were protected from liability by the fsc’s corporate shield and nothing in the record suggests that creditors would have been likely to pierce the corporate veil nor does the record suggest that the fsc had any creditors other than possibly injector co therefore on the basis of the entire record we conclude that the dollar_figure price represented at most a de_minimis risk which was insufficient to give substance to the roth iras’ purported ownership of the fsc stockdollar_figure 36the dissent argues that we are wrong to ask whether the roth iras put anything at risk it says that under our reasoning no one could ever own an fsc because fscs never put capital at risk see dissenting op p but it is incorrect to suggest that an fsc could never put capital at risk nothing in the code prevents an fsc shareholder from capitalizing its fsc in any event we are not concerned with whether the fsc had capital at risk we ask whether the continued in any event petitioners have failed to show that the negligible dollar_figure purchase_price of the fsc stock amounted to anything more than a fee paid to wga to set up a new and empty fsc nothing in the record suggests that the prearranged dollar_figure price bore any relationship to the actual value of what was purportedly purchased ie the fsc stock at trial the parties agreed that the stock in the fsc was worth only dollar_figure when it was purchased we note however that whether the value of the stock was dollar_figure or dollar_figure at the moment of purchase the shareholders’ agreement which was entered into simultaneously with the purchase specifies that if the roth iras were to sell their fsc stock the total sale price for all shares was to be dollar_figure rather than dollar_figure or dollar_figure the fixed discrepancy between the predetermined dollar_figure purchase_price and the immutable dollar_figure sale price strongly suggests that all but the nominal amount of dollar_figure was a fee for continued putative fsc shareholders ie the roth iras bore any risk we examine whether the roth iras were exposed to risk because frank lyon casebeer and sacks each analyzed the taxpayer’s financing arrangements to determine whether the alleged owner was exposed to real economic risk in accord with these precedents we acknowledge that the presence of recourse_liability or something similar would make ownership more likely but the roth iras were never exposed to appreciable economic risk the full extent of their exposure was the negligible amount_paid for the fsc stock petitioners’ cases are therefore more similar to casebeer where the court held against a taxpayer who used nonrecourse_financing than to frank lyon or sacks where the courts held for taxpayers who used recourse financing access to the fsc rather than a payment for property cf 875_f3d_494 9th cir differentiating between fees and bona_fide losses aff’g tcmemo_2012_135 consequently considering the fsc stock in the light of the shareholders’ agreement we conclude that the roth iras paid only dollar_figure for the fsc stock the rest was a fee petitioners have not cited nor are we aware of any authority for the proposition that such a fee is capable of lending substance to a series of transactionsdollar_figure petitioners also suggest that their transactions have substance because the roth iras were eventually exposed to risk with respect to investments purchased 37the dissent asserts that under our reasoning petitioners couldn’t have owned the fsc either because petitioners also put nothing at risk see dissenting op p this is incorrect petitioners were exposed at all times to the underlying business risk ie that their investment in their export business would decline the roth iras were not exposed to that risk because they never made an investment they paid only a nominal amount for the fsc stock and never capitalized the fsc and because no fixed_right to receive commission payments was ever transferred to the fsc ie if a fixed_right to receive a portion of the export income had been transferred to the fsc the value of the fsc stock would have varied with the export market and the roth iras would have been exposed to the risk that the right to receive income held by the fsc would decline with the export market in any event in these cases we are examining whether the purchase transaction was sufficient to transfer substantive ownership to the roth iras risk is just one factor to be considered even if petitioners bore little risk with respect to the fsc they owned the fsc because they controlled every aspect of its existence through the contractual powers retained by injector co discussed in the next section the roth iras unlike for example the taxpayer in frank lyon put nothing at risk to alter this ownership equation with alleged dividends received from the fsc but any contribution is exposed to risk when a roth_ira subsequently invests it the subsequent risk does not transform the initial contribution into income the relevant question here is whether the fsc stock was owned for tax purposes by the roth iras the fact that the roth iras were eventually exposed to risk on investments made with cash derived from these transactions is irrelevant b the roth iras could expect no upside benefits because petitioners were in complete control of their roth iras their business and their fsc all of these parties were related for all practical economic purposes consequently we apply heightened scrutiny to these transactions see 329_f3d_664 9th cir the parties are related so heightened scrutiny is appropriate citing 137_f3d_1231 10th cir aff’g t c memo in doing so we ask what benefits an independent holder of the fsc stock could realistically have expected on the basis of the objective nature of the fsc stock reddam v commissioner f 3d pincite injector co retained complete control_over whether any of its export receipts would flow to the fsc in any year the commission agreement between petitioners’ business and the fsc states at all times petitioners’ business shall have the discretion as to when and how much it wishes to pay fsc and no account receivable shall ever exist between fsc and petitioners’ business consequently no independent holder of the fsc stock would have been entitled to or would have expected any upside injector co retained complete control_over whether any payments would ever be made furthermore injector co ’s control_over upside profits extended beyond the discretion to direct commission payments to the fsc the commission agreement also allowed injector co to reach into the fsc and take back any payments that had already been made--ie under the commission agreement petitioners’ business controlled any profits even after those profits had been paid to the fscdollar_figure 38more specifically the commission agreement provided that any amount_paid to the fsc by petitioners’ business shall be agreed upon by the parties and may vary from time to time by mutual agreement so as to provide the maximum f ederal income_tax benefits to petitioners’ business and the fsc petitioners’ business shall have the final_decision as to whether the fsc is considered to have solicited or promoted a transaction with a customer and may prospectively or retroactively add or delete transactions entitling the fsc to a commission emphasis added similar provisions also existed for sale license and lease commissions the duration of the power to retroactively delete transactions is not specified but nothing in the record rules out the possibility that petitioners’ business could have deleted a transaction even after the associated commission had been paid to the fsc in other words injector co retained the power to decide--after the continued on these facts no independent holder of the fsc stock could realistically have expected to receive any benefits before or after tax due to its formal ownership of the fsc stock injector co retained control_over any benefits at all relevant times c conclusion in form petitioners’ roth iras purchased fsc stock for dollar_figure and the fsc simultaneously entered into a series of contracts with injector co which were executed as part of the plan of purchase as described the roth iras effectively paid nothing for the fsc stock put nothing at risk and from an objective perspective could not have expected any benefits from that nominal initial investment petitioners claim that their roth iras earned dividends totaling dollar_figure over four years considering all the facts in the record however it is evident that the roth iras’ formal purchase of the fsc stock for dollar_figure did not reflect the underlying continued commissions were paid--that the fsc was not entitled to a commission with respect to a particular export transaction deletion of the export transaction would have had the effect of converting the associated commission payment into a loan from injector co to the fsc under a section of the commission agreement detailing the treatment of overpayments reality ie petitioners’ capacity through injector co and clear intention to direct injector co to make large commission payments to the fsc the form of the transactions the roth iras entered into does not reflect the underlying related- party expectations and intentions petitioners’ transactions attempt to utilize this mismatch between substance and form to defeat the contribution limits we have not found any textual support in the code or the regulations that would allow such a mismatch between the form and substance of a purchase by these roth iras we therefore disregard the purchase furthermore because petitioners through various passthrough entities controlled every aspect of the transactions in question we conclude that they and not their roth iras were the owners of the fsc stock for federal tax purposes at all relevant timesdollar_figure the dividends from the fsc are therefore properly recharacterized as dividends from the fsc to petitioners followed by petitioners’ contributions of these amounts to their respective roth iras all of these payments exceeded the applicable contribution limits and were therefore exce sec_39petitioners’ export receipts had fluctuated to some degree over the years but they had reliable and established export receipts when they entered these transactions 40we note that because no income_tax issues are presented in these cases we need not and do not consider whether the fsc was owned by and through one of petitioners’ passthrough entities rather than directly by petitioners contributions we therefore uphold respondent’s determination of excise_taxes under sec_4973 vii petitioners’ counterarguments a summa holdings ii petitioners argue that the reasoning of the court_of_appeals for the sixth circuit in summa holdings inc v commissioner summa holdings ii f 3d 779--which reversed in part summa holdings inc v commissioner summa holdings i t c memo 2015-119--applies to petitioners’ cases and precludes application of the substance_over_form_doctrine we disagree we are not bound to follow summa holdings ii in these cases which are appealable to the court_of_appeals for the ninth circuit in the absence of a stipulation to the contrary see sec_7482 in any event the holding in summa holdings ii pertained to a related but different issue in summa holdings i a domestic_international_sales_corporation disc was used generally in the same way the fsc was used in these casesdollar_figure individual 41discs are u s_corporations electing to be taxed under secs secs were enacted in and substantially_modified in by the same act that introduced fscs to the code see deficit_reduction_act_of_1984 pub_l_no secs stat pincite3 revenue act of pub_l_no secs stat pincite fscs were created to replace the pre-1984 version of discs see generally boris i bittker james s continued taxpayers owned roth iras and a business which was organized as a c_corporation the roth iras nominally owned stock in a disc the c_corporation made payments to the disc under a set of statutes and regulations somewhat similar to those of the fsc regime and the disc made payments to the roth iras which the taxpayers claimed were dividend income to the iras holding for the commissioner we concluded that in substance the payments to the roth iras were contributions and not income from the disc the taxpayers before this court in summa holdings i were individual taxpayers who resided in the first and second circuits and their c_corporation which had its principal_place_of_business in the sixth circuit all of these taxpayers appealed the only taxpayer before the court_of_appeals for the sixth circuit in summa holdings ii was the c_corporation consequently the issue before that court was limited to whether the commissions paid to the disc were deductible by the taxpayers’ business ie the c_corporation the court of continued eustice federal income_taxation of corporations and shareholders para dollar_figure westlaw the fsc statutes were repealed in see supra note but the disc provisions remain in the code as amended in general discs continue to allow a deferral benefit ie qualifying export-related income held in a disc is not subject_to current taxation see secs disc shareholders are however subject_to an annual interest charge on taxes deferred by the disc sec_995 appeals for the sixth circuit decided that the commissions were deductible but appropriately did not consider the issue of whether the payments to the roth iras were contributions that shareholder-level issue is among the issues currently before the courts of appeals for the first and second circuits to which the individual taxpayers in summa holdings i have appealed under the names benenson v commissioner nos and and benenson v commissioner no respectively accordingly as the case presently before us involves only the shareholder-level issue any corporate-level issues are barred by the statute_of_limitations the holding in summa holdings ii is not directly on point that opinion did not analyze the payments to the roth iras the facts specifically relating to those payments or the ownership of the disc stock for tax purposes moreover there are differences between discs and fscs that make these cases different from summa holdings ii payments to a disc that are distributed to individual shareholders generally escape corporate-level taxation which is not true in the fsc case as fscs pay corporate-level tax and payments from a disc to a roth_ira are generally subject_to an unrelated_business_income_tax under sec_995 see sec_401 sec_408 sec_408a sec_501 sec_511 sec_995 see also sec_1_921-2 q a-6 income_tax regs explaining how fscs differ from discs petitioners attempt to analogize their cases to the disc situation arguing that because congress acknowledged ownership of discs by iras when it added sec_995 see h_r rept no pincite6 u s c c a n it must also have approved generally of avoidance of the contribution limits via related-party transactions not only for discs but also for fscs we disagree sec_995 responds specifically to disc mechanics rather than to elements common to both discs and fscs which--before enactment of sec_995 g --allowed the income routed through a disc to an ira to escape both corporate- and shareholder-level taxes entirely congress determined that this was too much of a benefit and in response passed sec_995 which taxes disc_dividends to iras see h_r rept no pincite u s c c a n pincite this treatment was intended to prevent taxable entities from seeking to exempt active business income from tax fsc mechanics are different--unlike discs fscs pay a lowered corporate_income_tax in any event although sec_995 may contemplate ownership of discs by iras in general in these cases we are not concerned with the ownership of fscs in general rather our concern is whether on the particular facts and circumstances of these cases petitioners’ roth iras owned the fsc in substance as we have found these cases involve related-party transactions which did not in substance transfer any investment to the roth iras sec_995 therefore does not resolve the issue before usdollar_figure b petitioners’ ownership argument petitioners also argue that 106_tc_76 hellweg v commissioner tcmemo_2011_58 101_tcm_1261 and ohsman v commissioner tcmemo_2011_98 indicate that roth iras may own fsc stock and that therefore the form of their transactions must be respected but respondent has not disputed that roth iras may sometimes own fsc stock and nothing in our holding today suggests otherwise those three cases do not specifically address whether related-party transactions which do not in substance transfer any investment to a roth_ira can give rise to income for the roth_ira 42the dissent see dissenting op p similarly argues that because the disc and fsc regulations do not prohibit ownership by individuals or entities other than the related_supplier ownership of fsc stock by roth iras is permitted under the code in every circumstance the dissent’s argument fails for the same reason petitioners’ arguments fails allowance for ownership of fsc stock by roth iras in general does not mean that the code allows petitioners’ specific purchase transactions rather those cases address issues that are not specifically presented in petitioners’ cases in swanson v commissioner t c pincite the court rejected the commissioner’s arguments that sec_408 and sec_4975 prohibit a new entity from issuing all of its stock to an ira or an entity wholly owned by an ira from issuing dividends to the ira but respondent has not asserted that sec_408 and sec_4975 which address certain prohibited_transactions apply to these cases respondent argues these cases under sec_4973 which pertains to excess_contributions consequently petitioners’ reliance on swanson is misplaced in hellweg and ohsman the court rejected the commissioner’s attempt to recharacterize the taxpayers’ transactions for the purposes of the sec_4973 excise_tax without asserting adjustments to the taxpayers’ income_tax in hellweg v commissioner t c m cch pincite we stated our decision does not prevent the service from recharacterizing the t ransaction consistently for income_tax and excise_tax purposes as we decided in an earlier memorandum opinion denying petitioners’ motion for summary_judgment mazzei v commissioner tcmemo_2014_55 any income_tax issues are barred by the statute_of_limitations and so hellweg and ohsman are inapplicable c petitioners’ congressional purpose arguments petitioners argue that recharacterizing ownership of the fsc stock and the payments to the roth iras would frustrate the congressional purpose of the fsc provisions but nothing in the fsc provisions suggests that either the plain language of the code which we have discussed in detail above or any purpose of the fsc regime would be contravened or frustrated by determining ownership of the fsc stock in accord with substance and characterizing the payments to the roth iras in accord with that substance petitioners have not identified nor are we aware of any specific legislative purpose for the fsc provisions other than to provide a lower corporate rate for qualifying export-related income--something petitioners achieved irrespective of who owned the fsc stock there was no discernible legislative purpose to allow taxpayers to use fscs to defeat the contribution limits for roth iras as petitioners seek to do petitioners also suggest that we cannot recharacterize these transactions because that would run contrary to the congressional purpose behind sec_408a they seem to suggest that we cannot make a substance inquiry because there could never be a nontax business_purpose for contributing assets to an ira the only reason to contribute assets to an ira is to take advantage of a congressionally sanctioned tax reduction mechanism petitioners’ argument might have more force if they were claiming that their transactions resulted in contributions then we might agree that there need be no nontax business_purpose for those contributions but petitioners claim that their transactions gave rise not to contributions but to income to the roth iras we have therefore tested petitioners’ income claim in accord with well-established caselaw by asking whether the fsc was owned in substance by the roth iras our analysis merely applies the factors laid out in cases like sacks v commissioner f 3d pincite finally petitioners argue that any recharacterization of their transactions is prohibited by sec_1 a -1t a temporary income_tax regs fed reg date which provided any distribution by an fsc or former fsc to its shareholder with respect to its stock will be includible in the shareholder’s gross_income in accordance with the provisions of sec_301 but that regulation does not indicate that we should depart from well-established principles in deciding who as a matter of substance the fsc shareholders really were considering the practical economic realities of the transactions and taking into account the actual benefits and risks of ownership viii response to dissent a our analysis does not sham or disregard any entities the dissent reflects throughout an incorrect belief that our analysis shams or disregards the fsc or the roth iras to be clear we do not disregard sham ignore or otherwise challenge the reality of the fsc or the roth iras as such under the code instead we examine the purchase by the roth iras of the fsc stock the dissent does not explain why our analysis of this purchase is incorrect its entire argument relates to why we should not sham the entities which in fact we do not dodollar_figure b our analysis properly considers the facts as a whole the dissent argues that the court cannot look at the nominal amount_paid by the roth iras for the fsc stock or at the roth iras’ related-party expectations intentions and plan or at the common_control present in petitioners’ transactions because it says any one of these things could be unobjectionable if considered in isolation in some hypothetical scenario but our analysis does not depend upon any one of these factors in isolation rather considering all the facts and 43for example the dissent cites 319_us_436 and discusses business_purpose arguing that we should respect the fsc see dissenting op p but we do respect the fsc we do not apply a business_purpose test to the fsc moline props is therefore irrelevant circumstances we conclude that the purchase of the fsc stock by the roth iras together with the contracts that were entered into in consideration of that purchase created an untenable discrepancy between the form petitioners claimed and the related-party substance underlying their transactions in focusing on the various factors individually the dissent forgets that the analysis according to the court_of_appeals for the ninth circuit must be holistic reddam v commissioner f 3d pincite c the substance inquiry is appropriate the dissent argues that the substance doctrines however characterized do not apply to petitioners’ circumstances because it says the code permits petitioners to do what they did we strongly disagree the code does not explicitly or implicitly authorize the roth iras’ purchase on these facts having examined the roth_ira and fsc provisions we have not found-- nor has the dissent offered--any textual evidence to support the notion that a discrepancy between substance and form in the purchase of fsc stock should be ignored attempting to defend such a notion the dissent says that fscs are not meant to do anything except transfer value to get tax benefits see dissenting op p and that congress set up both the fsc structure and roth iras not to have any purpose other than tax reduction or avoidance see id p these overbroad statements reflect a misunderstanding of how the fsc provisions work it is true that sections provided fscs a particular type of tax_benefit ie effective rate reduction for export income but that does not mean as the dissent apparently thinks that the purpose of fscs is tax_avoidance writ large as we have explained sec_925 provides carefully worded exceptions to normal transfer_pricing rules these exceptions allow the taxable_income of such fsc and the related_supplier to be based on a transfer price computed under the three transfer_pricing methods provided these special transfer_pricing methods apply only if the related_supplier has qualifying export receipts or makes an export-related sale to the fsc insofar as an fsc does anything therefore other than receiving qualifying export commissions or purchasing qualifying export_property from a related_supplier the fsc is treated no differently for tax purposes from the way it would be treated if it were a c_corporation see eg sec_921dollar_figure consequently contrary to the dissent’s suggestion and far from being a 44for example if a related_supplier had no export income in a particular year the fsc would not be able to price commissions under sec_925 the special transfer_pricing rules would not apply or if an fsc and a related_supplier attempted to make commission payments unrelated to exports without the fsc actually rendering real services to the related_supplier those commission payments would lack substance--under the normal substance doctrines nothing in the code continued carte blanche exception from the substance doctrines for all fsc transactions the text of sec_925 extends exceptions specifically to a very narrow set of circumstances ie commission payments sales etc that are related to export sales in a very clearly defined way between parties that are related under the sec_482 definition of a related_party one of which is a qualifying fsc there is no dispute that the requirements for applying the sec_925 pricing methods were met with respect to the commission payments between injector co and the fsc but that is not the issue here the issue is whether the form of the purchase of fsc stock by the roth iras must accord with its substance and because by its own terms sec_925 does not apply to fsc stock purchase transactions there is no basis in the text of the fsc provisions or elsewhere in the code for that matter to conclude that we should turn a blind eye to the substance of such transactions in short the dissent leaps from an unsupported belief that the purpose of sections is tax_avoidance to a conclusion that this generalized purpose precludes the substance inquiry whenever fscs happen to be involved even continued suggests that an fsc is not allowed to perform normal ie non- sec_925 transactions in addition to sec_925 transactions though that interpretation would extend the exception provided in sec_925 beyond its stated terms d our approach appropriately considers value the dissent suggests that there is something incorrect in asking whether what the roth iras paid for the fsc stock bore any relation to the future value of the fsc but fair_market_value is the present_value of future expected cashflows see eg 640_f2d_249 9th cir e xpected future earnings are the true indicators of present worth citing revrul_59_60 c b aff’g in part rev’g in part on another issue t c memo 1978-dollar_figure we have merely examined the disconnect between the claimed fair_market_value of the fsc stock and the related-party value of the same stock considering that petitioners controlled every aspect of their transactions throughout the question is whether the formal purchase_price and contracts which were entered into without the benefit of arm’s-length pressure capture the economic deal 45the dissent also discusses shareholder basis see dissenting op pp which is entirely beside the point basis is as the dissent points out cost paid but the fact that basis follows from cost does not mean that cost paid was equal to fair_market_value adequately enough to justify basing the tax treatment of the transactions on petitioners’ formal characterization of the deal to be clear on the basis of the paperwork that was executed there was no chance that commission payments would be made in the absence of related-party control the contracts do not require or even incentivize injector co to make commission payments and so neither the fsc nor an independent holder of the fsc stock from a formal perspective could expect to receive anything petitioners’ transactions pay only if the same parties control both injector co and the roth iras ie payment on the contracts at issue in the absence of related- party control would be gratuitous from injector co ’s or the fsc’s perspective the fsc stock therefore had no fair_market_value if all one considers is the claimed form of the transactionsdollar_figure 46this complete lack of formal value is precisely why petitioners’ situation differs from that presented in 69_f3d_982 in sacks there was a possibility of after-tax return on the formal transaction by contrast as we have noted see supra p no independent holder of the fsc stock considering all the formal aspects of the deal that petitioners made could expect to receive any benefits before or after tax sacks stands for the proposition that a taxpayer can take tax effects or incentives into account when considering whether to make an investment by contrast the tax benefits petitioners claim here depend on commission payments actually being made and the contracts the parties to these transactions entered into do not require or even incentivize any such commission payments consequently unlike the situation in sacks even the after-tax return is zero from an arm’s-length examination of the form petitioners claim to have continued meanwhile the substantive value ie the value considering economic reality of the fsc stock to the roth iras was extremely high at the moment of purchase considering petitioners’ capacity and intention to direct commission payments from injector co to the fsc our analysis has nothing to do with investment hopes see dissenting op p and everything to do with the economic reality of these transactions including the established capacity and clear intention to make payments comparing the nonexistent claimed value of the fsc stock with the high substantive economic value of the stock to these parties we find a disconnect between substance and form in the stock purchase which as described is not sanctioned by sec_925 or any other section the formal fsc stock price and contracts do not reflect the economic reality of the purchase of that stock e the dissent’s hypothetical misconceives our analysis the dissent claims bizarrely that our analysis could wreak havoc on many perhaps hundred of thousands of small corporations see dissenting op p the dissent’s unfounded fears reflect a serious misunderstanding as evidenced by what the dissent says next continued adopted by the majority’s reasoning someone who created a business incorporated it issued himself of the stock in exchange for a small capital_investment and continued to run the day-to-day operations wouldn’t really own his corporation--especially if it was a success we’d have to disregard the corporation because the initial investment was too small and didn’t accurately predict the business’s future earnings see dissenting op p this is nonsense the dissent’s hypothetical scenario would not involve a mismatch between substance and form at the initial point of capitalization the fair_market_value and the substantive economic value would be identical and equal to the capital_investment as the day-to-day operations commenced that initial value would begin to change in concert with changing expectations regarding future cashflows the fair_market_value and the substantive economic value of the stock would remain identical whether the business was a success or not petitioners’ situation is different because at the moment of purchase petitioners’ formal characterization of the purchase did not match the underlying substantive and related-party economicsdollar_figure 47the dissent see dissenting op pp attempts to contrast our approach with that of 499_us_554 531_us_206 austin v commissioner tcmemo_2017_69 and caterpillar tractor co v united_states ct_cl none of these cases addresses the substance of ownership arising from a purchase in a related-party context for example the commissioner did not challenge the purchase transaction in austin as the court found the company funded the esop with a dollar_figure loan and t hese funds were used to continued f the dissent’s approach lacks support in the code the dissent concludes by declaring that the great textualist counterrevolution makes our approach untenable see dissenting op p yet the cornerstone of the dissent’s analysis appears to be its highly generalized claim that the purpose of a roth_ira or an fsc is tax_avoidance see id pp we are unaware of any support textual or otherwise for such a generalized claim with respect to sec_408a and rather than taking up arms on one side or another of some grand counterrevolution and far from ignoring the text of the code we mind the teaching of the court_of_appeals for the ninth circuit making a more specific inquiry and deciding whether the facts fall within the intended scope of the internal_revenue_code provision s at issue stewart v commissioner f 2d pincite for the reasons explained petitioners have failed to show that their facts fall within the scope of the code provisions at issue continued purchase on the basis of an outside appraisal big_number shares of the company’s common_stock austin v commissioner at there was no dispute as to whether the esop owned the shares in substance see also cottage sav assoc v commissioner u s pincite t here is no contention that the transactions in this case were not conducted at arm’s length or that cottage savings retained de_facto ownership of the participation interests ix conclusion we are mindful that a ny one may so arrange his affairs that his taxes shall be as low as possible he is not bound to choose that pattern which will best pay the treasury there is not even a patriotic duty to increase one’s taxes 69_f2d_809 2d cir rev’g 27_bta_223 aff’d 293_us_465 but this does not mean that we should ignore the substance of the taxpayer’s transactions as the supreme court stated in 308_us_473 a taxpayer is free to adopt such organization for his affairs as he may choose but o n the other hand the government may not be required to acquiesce in the taxpayer’s election of that form the government may look at actualities and upon determination that the form employed for doing business or carrying out the challenged tax event is unreal or a sham may sustain or disregard the effect of the fiction as best serves the purposes of the tax statute we have not found nor have petitioners or the dissent identified support in the code or the regulations for their claim that the roth iras’ purchase of the fsc stock need have no substance as the court_of_appeals for the sixth circuit recently put it when someone calls a dog a cow and then seeks a subsidy provided by statute for cows the obvious response is that this is not what the statute means summa holdings ii f 3d pincite quoting joseph isenbergh musings on form and substance in taxation federal taxation of incomes estates and gifts u chi l rev when the courts decide how to classify a transaction they focus quite appropriately on the transaction’s workaday realities not the labels used by the taxpayers take income if a taxpayer receives something of value he can call it whatever he wants--this that or something else what the taxpayer cannot do is claim that the label he affixes on the transaction precludes it from being income under the code or prevents the courts from treating it as income under the code id pincite similarly petitioners cannot label substantive contributions to their roth iras income and thereby successfully claim exemption from the sec_4973 excise_tax on excess contributionsdollar_figure x additions to tax respondent asserts that petitioners are liable for additions to tax under sec_6651 and for each year at issue respondent has the burden of production sec_7491 sec_6651 imposes an addition_to_tax for failure to timely file a tax_return respondent has met his burden of production because petitioner sec_48the dissent points out that there is nothing wrong with rich people buying cows they don’t otherwise need in order to get cow subsidies see dissenting op p but whether we call the operative principle economic_substance or substance over form the code at least requires us to ask whether the taxpayer actually bought the cows or just claims to have done so stipulated that they did not file their forms for each year at issue see 137_tc_8 dollar_figure sec_6651 imposes an addition_to_tax for failure to timely pay a tax shown on a return because petitioners failed to file their forms respondent prepared substitutes for return sfrs under sec_6020 for each year and for each petitioner these sfrs are treated as petitioners’ returns for purposes of determining the addition_to_tax under sec_6651 see sec_6020 127_tc_200 aff’d 521_f3d_1289 10th cir petitioners have not disputed the validity of the sfrs nor have they argued that they have paid any portion of the amounts shown on the sfrs respondent has therefore met his burden to show that petitioners are liable for the sec_6651 addition_to_tax for failure to pay a tax shown on a return for each year at issue petitioners can avoid these additions to tax by showing that their nonfiling and nonpayment were due to reasonable_cause and not willful neglect see sec_6651 and willful neglect is defined as a conscious intentional failure or reckless indifference 469_us_241 49additions to tax under sec_6651 are not subject_to sec_6751 under sec_6751 petitioners argue that their failures to file and pay were not due to willful neglect and respondent has not contested that point we therefore deem respondent to have conceded that petitioners’ failures to file and pay were not due to willful neglect a failure to timely file or pay is due to reasonable_cause if a taxpayer can show good-faith reliance on professional advice pizza pro equip leasing inc v commissioner t c ___ ___ slip op pincite date reliance on professional advice is reasonable_cause if the adviser was a competent professional with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied on the adviser’s judgment in good_faith id quoting 115_tc_43 aff’d 299_f3d_221 3d cir and explaining that w hile neonatology assocs dealt with sec_6662 accuracy-related_penalties we have applied its tripartite analysis to sec_6651 additions to tax as well 121_tc_89 aff’d 425_f3d_1203 9th cir petitioners contend that they relied on their accountant mr bedke they assert that mr bedke advised them that the fsc transactions were valid at the time of trial mr bedke was a tax partner at an accounting firm where he had practiced for years we find that he was a competent professional with sufficient expertise to justify reliance petitioners had been mr bedke’s clients for several years and he was therefore familiar with their business mr bedke prepared petitioners’ tax returns for each year at issue petitioners presented the fsc transaction paperwork to mr bedke who testified that he and another partner reviewed the information and determined that petitioners qualified to use an fsc he also advised them that it was not prohibited for a roth_ira to invest in an fsc upon review of the entire record we are satisfied that petitioners provided the necessary information to mr bedke a taxpayer cannot rely on professional advice if the professional was a promoter of the transaction neonatology assocs p a v commissioner t c pincite a promoter is an adviser who participated in structuring the transaction or is otherwise related to has an interest in or profits from the transaction 136_tc_67 quoting tigers eye trading llc v commissioner t c memo aff’d 684_f3d_84 d c cir mr bedke had no connection to wga and no interest in or profits from petitioners’ transactions we therefore find that mr bedke was not a promoter finally we conclude that petitioners justifiably relied on mr bedke’s advice mr bedke represented petitioners for a number of years before they came to him seeking advice about the fsc transactions mr bedke examined the transactions with another partner and advised petitioners that they could use the fsc ira program accordingly petitioners are not liable for sec_6651 or additions to tax to reflect the foregoing decisions will be entered for respondent as to the deficiencies and for petitioners as to the additions to tax reviewed by the court marvel vasquez gale goeke gustafson paris kerrigan lauber nega pugh and ashford jj agree with this opinion of the court paris and pugh jj we agree with the opinion of the court and write separately to emphasize the following points the opinion of the court should not be construed as a requirement that an fsc have some substance beyond that prescribed by statute the opinion of the court does not disregard the roth iras or the fsc it does not address any income_tax issues that may arise in other cases it does not say that roth iras may never own fscs it does not disturb the benefits that flow from the formation of the fsc the sole issue we decide today is who in substance owned this fsc-- petitioners or their roth iras the opinion of the court focuses on the substance of a single step the purported purchase of fsc stock by the roth iras for the nominal price of dollar_figure viewed together with the contracts that were entered into by petitioners their roth iras and injector co all in consideration of that nominal purchase the opinion of the court concludes that petitioners not their roth iras owned the fsc that was set up by and through western growers association wga this conclusion is based upon the following specific facts petitioners each contributed dollar_figure to their roth iras for and zero for through amounts equal to petitioners’ respective sec_408a contribution limits for those years with these initial contributions petitioners caused their self-directed roth iras to formally purchase the fsc’s stock from wga for the stated price of dollar_figure per share for a total of dollar_figure for shares of which the opinion of the court concludes dollar_figure of the purchase_price was a fee rather than an investment see op ct p at all times under the stated terms of the contracts between the fsc and injector co petitioners controlled-- through injector co --the profits to be earned by the fsc and therefore the amount of distributions from the fsc to the roth iras when the fsc stock was purchased petitioners had an established capacity to make large commission payments to the fsc because of established export receipts and petitioners intended to fund their roth iras through the fsc roth_ira program using a portion of those export receipts and petitioners did in fact fund their roth iras to the fullest extent permitted throughout the years the fsc roth_ira program was in place on these specific facts the opinion of the court concludes that the nominal dollar_figure purchase_price the roth iras paid for the fsc stock did not reflect the substance of the transaction in the light of petitioners’ established capacity and intention to direct large commission payments from injector co to the fsc see op ct p the roth iras’ formal lack of control_over whether commission payments would be made was the basis for the nominal price that was set for the fsc stock but in substance there was an established expectation and intention that commission payments would be made and the roth iras were directed to purchase the fsc stock on the basis of that expectation and intention the formal basis for the purchase_price therefore did not reflect the substance of the related- party transaction consequently the opinion of the court disregards the roth iras’ purchase and concludes that in substance petitioners who retained substantive control throughout all aspects of this transaction owned the fsc for these reasons we agree with the opinion of the court thornton goeke and lauber jj agree with this concurring opinion holmes j dissenting in 848_f3d_779 6th cir rev’g tcmemo_2015_119 the sixth circuit--in the course of reversing our decision in a case nearly identical to this one--warned that a court that construes the tax code against its language and in favor of judge-made doctrine acts like caligula who famously posted tax laws in fine print and so high that romans could not read them see suet cal it is our custom to reconsider an issue when a circuit_court reverses us and today we have to choose either a well-reasoned opinion by a highly respected judge in america’s heartland or caligula we pick caligula i gingerly dissent caligula didn’t care if dissents were respectful or not see eg suet cal forcing unsuccessful orators to blot out their writings with sponges or their tongues burning author alive for using double entendre and ordering a senator torn to pieces and then having the pieces dragged through the streets our court is somewhat more collegial when a majority disagrees with the opinion of the judge who tries the case the case may be reassigned and rewritten see sec_7460 461_f3d_614 5th cir rev’g 120_tc_358 these disputes are almost always about the law and not about factfinding as the trial judge in these cases i have reviewed judge thornton’s opinion of the court and agree with his findings of facts with one exception see infra note i specifically agree with his findings regarding the mazzeis’ liability for a penalty which i would have made on the basis of my own observations of the testimony and other evidence received during trial if i had continued i first review the disc and roth_ira regimes that led up to summa ii and take a look at that decision i next explain what the parties here said about why it should or shouldn’t control and point out the biggest problems in the court’s reasoning finally i explain why we should have decided the cases differently i as the majority explains contributions to a roth_ira aren’t deductible earnings accrue in the account tax-free and qualified distributions from the account aren’t part of a taxpayer’s gross_income sec_408a c d and a 133_tc_202 aff’d 679_f3d_1109 9th cir once funds make it into a roth_ira they’re generally never taxed again no matter how they’re invested or how much they grew through distributions or capital appreciation but there’s a limit on how much a taxpayer can contribute see sec_408a and the code taxes excess_contributions each year they remain in an account sec_4973 see also 137_tc_8 continued not concluded that this series of transactions worked on its merits a somewhat complicated formula sets the annual contribution limits see continued because roth iras offer substantial tax benefits it’s not surprising that taxpayers look for ways to get more money into them that’s what the taxpayers did in repetto v commissioner tcmemo_2012_168 wl polowniak v commissioner tcmemo_2016_31 and block developers llc v commissioner tcmemo_2017_142 in each of those cases the taxpayers had their roth iras purchase shares in a newly formed c corporation3 or interests in an llc had their preexisting businesses pay those new entities for nonexistent services or licenses and then had the entities distribute the payments--as dividends or partnership distributions--into the roth iras see block developers at polowniak at repetto wl at continued sec_408a when the mazzeis began their fsc plan the limit was generally dollar_figure per year see sec_408a sec_219 today that limit is generally dollar_figure see sec_408a sec_219 a - c c_corporation is tax jargon for a corporation not taxed under subchapter_s of the code a c corporation’s net_income is taxed twice--first at the corporate level and again at the individual level when the shareholders receive distributions of profits in the form of dividends llc stands for limited_liability_company llcs are creatures of state statute and are a form of business ownership that allows one or more people or organizations to invest in an entity that provides them with limited_liability an llc with more than one member is generally taxed as a partnership by default sec_301_7701-3 proced admin regs the commissioner doesn’t like this sort of thing see notice_2004_8 2004_ 1_cb_333 summa holdings inc v commissioner summa i tcmemo_2015_119 at he says that non-arm’s-length payments from a preexisting business to a related roth ira-owned entity are really distributions to shareholders followed by contributions to the roth_ira see notice_2004_8 2004_1_cb_333 in repetto polowniak and block developers we agreed see block developers at polowniak at repetto wl at in each of those cases we disregarded a roth ira-owned c_corporation or llc because it didn’t actually do anything--each entity was nothing more than a mechanism for transferring value to the roth iras repetto wl at see also block developers at polowniak at because distributions such as dividends or capital_gains to an ira are unlimited and contributions are very limited the commissioner usually benefits from recasting distributions as contributions some types of entities aren’t meant to do anything except transfer value to get tax benefits a domestic_international_sales_corporation disc is set up to in reaching its holding in block developers llc v commissioner tcmemo_2017_142 at this division of the court stressed that the substance- over-form doctrine is not something the commissioner can use to pound every roth_ira transaction he doesn’t like receive commission payments--usually in exchange for nothing--from a business that exports so that it can then distribute them to the business’s shareholders as income that was left untaxed at the corporate level sec_991 sec_995 and b sec_1_994-1 income_tax regs see summa ii f 3d pincite 887_f2d_660 6th cir aff’g 90_tc_1207 hellweg v commissioner tcmemo_2011_58 wl at fscs were very similar--barely-there entities through which businesses could funnel foreign_trading_gross_receipts to largely escape corporate-level tax see sec_924 c sec_1 a -1t a temporary income_tax regs fed reg date unlike other types of corporations discs and fscs don’t need a business purpose--they’re intentionally nothing more than ways to reduce exporters’ effective tax_rates see eg summa ii f 3d pincite discs are shell_corporations that have no economic_substance at all cf block developers at llcs meant to have a real business_purpose and the regulations made clear that discs and fscs did not have to be owned by the operating business that was actually exporting goods see sec_1 f income_tax regs method for counting individuals corporations estates trusts and partnerships for fsc’s 25-shareholder limit sec_1 b iii income_tax regs disc election methods for shareholders who are individuals minors estates and trusts this meant that owners of closely held exporting businesses could set up discs or fscs that they themselves--or a family_trust or the owner’s children or other parties related to them--owned so what happens when an operating business makes payments to a disc-- which is nothing but a vehicle for tax reduction--and the disc then pays dividends to a roth ira--a type of account also designed to produce tax benefits that’s essentially the situation we addressed in summa i and except for the fact that it involved a disc rather than an fsc it’s the mazzeis’ situation too in summa i at we recharacterized the payments--which had no nontax business purpose--as dividends followed by contributions to the roth iras we decided that substance over form principles allowed us to do that even though the taxpayers had complied with the actual text of the code see id at ii the sixth circuit said we were wrong summa ii f 3d pincite in reversing us it emphasized that discs necessarily lack economic_substance id pincite and it found that sec_995 g --which makes tax-exempt entities pay unrelated_business_income_tax ubit on distributions they receive from discs-- made clear that iras could own discs id pincite it therefore concluded that the code specifically allowed the taxpayers there to do what they did and that neither the commissioner nor the courts had any reason to use substance-over- form principles to recharacterize the transactions id pincite summa ii said that substance-over-form principles exist to prevent taxpayers from calling a transaction something it’s not in order to avoid tax see id pincite and it carefully considered cases where courts applied those principles appropriately id pincite for example it discussed 457_us_191 where the supreme court held that a donor who transferred property on the condition that the recipient pay the gift_tax on it really just sold the property for the amount of the tax summa ii f 3d pincite it also approved of disregarding sham transactions that use nominally independent entities to disguise economic reality see id citing wells fargo summa ii may be pushing it a bit when it says that by enacting sec_995 congress made clear that iras could own discs pension plans and charities seem to have been the types of tax-exempt shareholders congress had in mind see h_r rept no pincite u s c c a n and congress certainly wasn’t thinking about roth iras which it didn’t create until almost a decade after sec_995 became effective see taxpayer_relief_act_of_1997 pub_l_no sec_302 sec_111 stat pincite nevertheless and if only through a maze of cross-references sec_995 does allow both traditional and roth iras to own discs see sec_401 sec_408 sec_408a sec_501 sec_511 and congress hasn’t decided to change it co v united_states 641_f3d_1319 fed cir and 509_f3d_736 6th cir aff’g t c memo summa ii pincite put reppetto in this category substance-over-form principles become worrisome according to summa ii when the commissioner recharacterizes into higher-tax forms transactions that have economic_substance and comply with the code id the court traced the commissioner’s claim to this power to an expansive reading of 324_us_331 where the supreme court said that a corporation that distributed a building to shareholders who immediately sold it really just sold the building to the buyer directly see summa ii f 3d pincite summa ii noted that when applying court holding the line between disregarding other examples the court discusses approvingly include 293_us_465 recharacterizing purported reorganization that was just shuffling shares from one entity to another to avoid capital_gains_tax and 364_us_361 recharacterizing a loan that had no business function or true obligation to pay 324_us_331 perhaps shouldn’t take too much blame for the commissioner’s claim that decision turned on the fact that the corporation had negotiated the sale and received a deposit from the buyer before the shareholders realized what the tax consequences would be and distributed the building to themselves id pincite explaining court holding in a later case the supreme court said that the sale there was really complete before the disregarded distribution occurred 338_us_451 in that case the court recognized an asset distribution followed by the sale of those assets id pincite a too-clever-by-half accounting trick and nullifying a code-supported tax- minimizing transaction can be elusive id pincite it also acknowledged that the sixth circuit itself has struggled with this distinction for example quoting 154_f3d_630 6th cir aff’g in part rev’g in part tcmemo_1996_519 the court said that the commissioner may recharacterize transactions even those with economic_substance if they have no ‘valid non-tax business_purpose ’ summa ii f 3d pincite and in 347_f3d_173 6th cir rev’g 108_tc_68 the summa ii court recalled the sixth circuit declined to treat a series of transactions as a reorganization because the taxpayer was motivated primarily by tax savings see summa ii f 3d pincite summa ii also surveyed cases from other circuits that likewise straddle the line between holding that the transactions were a sham and suggesting that the commissioner has a broad power to recharacterize transactions that minimize taxes id the court pointed to 779_f3d_448 7th cir aff’g tcmemo_2011_297 which disregarded a sham loan meant only to avoid income_tax 659_f3d_466 5th cir which disregarded a partnership and 281_f3d_1108 10th cir which recharacterized a loan that had no hope for repayment see summa ii f 3d pincite the court emphasized however that even those cases don’t hold that a tax-avoidance motive alone may nullify an otherwise code-compliant and substantive set of transactions id following this survey the court said that t he substance-over-form doctrine makes sense only when it holds true to its roots--when the taxpayer’s formal characterization of a transaction fails to capture economic reality and would distort the meaning of the code in the process id the court reiterated that identifying such transactions can be tricky but that the ones before it were clearly on the legitimate side of the line id pincite it pointed out that the commissioner’s effort to reclassify the taxpayer’s transactions as dividends followed by roth_ira contributions does not capture economic reality any better than describing them as disc commissions followed by dividends and that substance-over-form principles don’t allow the commissioner to recharacterize a transaction merely to increase the amount of tax due id summa ii concluded with the holding that substance-over-form principles can’t override statutory provisions whose only function is to enable tax savings under the code id pincite and it found that discs were in that category meaning that they didn’t need economic_substance to be respected id it explained that t he point of discs is tax_avoidance the commissioner cannot place ad hoc limits on them by invoking a statutory purpose that has little relevance to the text-driven function of these portions of the code id in other words the talisman of a statute’s purpose cannot be invoked to save the statute from itself id there’s no denying these provisions created a sort of loophole in the code but the sixth circuit said in summa ii that it is congress’s job to sew it up id pincite iii after the sixth circuit released summa ii we told the parties here to submit supplemental briefs the mazzeis and the commissioner agreed that the only difference between these cases and summa ii was that the mazzeis used an fsc instead of a disc the commissioner said this difference shouldn’t affect our analysis and he admitted that the mazzeis followed all of the necessary formalities he nevertheless said we should ignore summa ii because it’s from a different circuit and only the commission payments’ deductibility was properly before the court there he said we should instead follow court holding look at the transaction as a whole and decide the cases based on his views of the statute’s intent not the code’s plain language the mazzeis urged us to follow summa ii’s reasoning they said they should get the fsc and roth_ira tax benefits the code explicitly provides and that the commissioner shouldn’t get to rewrite statutes based on his musings about congressional intent and they said that their use of an fsc instead of a c_corporation was enough to distinguish these cases from repetto the majority mostly sides with the commissioner and finds that the mazzeis were the fsc’s substantive owners at all relevant times see op ct p its journey to this problematic conclusion begins promisingly enough--with an astute explanation of the transaction at issue it points out that like the taxpayers in repetto polowniak and block developers the mazzeis used a type of corporation to route money from their operating business into their roth iras it even highlights the single relevant difference between those cases and the ones if this is a finding of fact it is one with which i as the trial judge would disagree it appears however that the question of substantive ownership might be something of a mixed question of law and fact if so it would appear that this finding is actually a conclusion of law based on the underlying facts specific to these cases about the mazzeis’ operation of their fsc operating company and roth iras see 909_f2d_1360 9th cir determination that transaction lacked economic_substance is factual finding reviewed only for clear error on appeal aff’g in part rev’g in part 89_tc_1229 and aff’g tcmemo_1987_625 tcmemo_1987_626 and tcmemo_1987_628 but see 69_f3d_982 9th cir determination that transaction a sham is reviewed for clear error on underlying facts and de novo for correctness of legal standard rev’g tcmemo_1992_596 before us the mazzeis used an fsc not a disc and not a c_corporation or an llc the majority acknowledges see op ct p that the code requires us to respect certain payments a business makes to an fsc in exchange for nothing even though we wouldn’t do that for most types of corporations it also acknowledges that the code lets businesses deduct these payments even though they aren’t ordinary and necessary see sec_162 it recognizes that we treat these payments as income to the fsc and it finds that the fsc here paid tax on this incomedollar_figure it also realizes that the funds the fsc paid out were dividends up to this point the majority’s approach isn’t much different from that of summa ii but once it turns to the roth iras’ ownership of the fsc things get weird the majority creates a dominion and control test to determine who really gets fsc dividends see op ct p in support of its novel approach it doesn’t cite any cases about dividends or corporations--instead it relies only on 543_us_426 which says that the portion of a judgment that goes to an attorney’s contingency fee is still income to the litigant there the supreme court said contingency fees are anticipatory assignments of i specifically agree with these findings_of_fact income even though the amount is uncertain because the client at all relevant times controlled the income-generating asset --namely the cause of action resulting from his injury id pincite analogizing these cases to banks the majority calls the fsc an income- generating asset see op ct p that’s wrong injector co was the operating business that actually generated income the fsc was a congressionally sanctioned vehicle for reducing injector co ’s effective_tax_rate on exports all the fsc did was accept payments for nothing and distribute a large portion of them as dividends after mistakenly identifying the fsc as an income-generating asset the majority applies constructive-ownership tests from a series of sale-leaseback cases where courts said the party that incurred risk was the true owner namely 435_us_561 909_f2d_1360 9th cir aff’g in part rev’g in part 89_tc_1229 and aff’g tcmemo_1987_625 tcmemo_1987_626 and tcmemo_1987_628 and 69_f3d_982 9th cir rev’g t c memo 1992-dollar_figure trying to apply this principle here the majority these are curious cases to cite in support of applying substance-over-form principles in 435_us_561 the continued says that the roth iras didn’t actually own the fsc because they’d paid so little for it see op ct p but the mazzeis also put nothing at risk to get the fsc so by the majority’s reasoning they couldn’t have owned the fsc either in fact no one could ever own an fsc because fscs never put capital at risk the majority then asks another question did what the roth iras paid for the fsc have any relation to its future value the majority says it didn’t which it finds is another sign that the roth iras didn’t own the fsc see op ct p continued supreme court said so long as the lessor retains significant and genuine attributes of the traditional lessor status the form of the transaction adopted by the parties governs for tax purposes casebeer primarily holds that the taxpayers there weren’t entitled to sec_465 deductions because they were protected against loss under the meaning of sec_465 f 2d pincite sacks is perhaps an even weaker authority for the majority there we allowed the commissioner to recharacterize a transaction because the taxpayer would not have entered into it but for tax_credits without which the transaction wouldn’t have been profitable see sacks v commissioner tcmemo_1992_596 wl at rev’d 69_f3d_982 the ninth circuit reversed us and explained if the commissioner were permitted to deny tax benefits when the investments would not have been made but for the tax advantages then only those investments would be made which would have been made without the congressional decision to favor them the tax_credits were intended to generate investments in alternative_energy technologies that would not otherwise be made because of their low profitability yet the commissioner in this case at bar proposes to use the reason congress created the tax benefits as a ground for denying them sacks f 3d pincite internal citations omitted but the code doesn’t require a founding shareholder to take as his basis what he hopes the earnings on his investment will be--it requires him to take as his basis only the cost or amount of whatever he contributed sec_351 sec_358 see also sec_1012 basis is cost and the code certainly doesn’t treat his corporation as a sole_proprietorship if it turns out to be profitable what the mazzeis’ roth iras paid for the fsc stock is meaningless--which might be why the commissioner didn’t challenge it still trying to shoehorn these cases into a sale-leaseback framework the majority then says that because injector co controlled how much cash went into the fsc an unrelated roth_ira couldn’t have expected any upside benefits from its small investment see op ct pp that’s true but proves too much--any commonly controlled corporations between which the owners could readjust contractual rights at any time would be in the same situation the majority’s application of sale-leaseback analysis also misses a larger point the supreme court tells us to respect a corporation for tax purposes as long as it’s a real business or its purpose is the equivalent of business activity 319_us_436 and the regulations say that an fsc--a corporation--can receive commissions based not on the normal transfer-pricing rules but on a statutory formula unrelated to economic reality see eg sec_925 sec_1 a -1t a temporary income_tax regs fed reg date so as long as an fsc complies with the statute we respect it as if it had a real business purpose--it doesn’t do anything but the code and regulations give it the equivalent of business activity the same is essentially true for roth iras--they have no nontax purpose but the code grants them tax benefits if they comply with certain formalities sec_408a see summa ii f 3d pincite point of roth_ira is tax_avoidance and here the commissioner concedes that the mazzeis observed those formalities moline properties was about income_tax see u s pincite not the excise_taxes at issue here but that doesn’t change anything in hellweg we held that we have to treat transactions the same way for excise_tax as we do for income_tax wl at there we refused to recharacterize distributions from a disc to a roth_ira for excise-tax purposes because the commissioner didn’t also make income-tax adjustmentsdollar_figure id so if we would respect fscs and roth_ira sec_12 the commissioner here also doesn’t seek to redetermine income_tax but only because the statute_of_limitations has run--he says if it hadn’t he’d redetermine the income_tax too we previously decided this was enough of a distinction from hellweg to let these cases go forward on the excise-tax issue alone mazzei v commissioner tcmemo_2014_55 at for income-tax purposes we also would have to respect them for excise-tax purposes the majority’s dominion-and-control test would wreak havoc on many-- perhaps hundreds of thousands--of small individually- or family-owned corporations were we ever to apply it for anything other than disposing of these cases by the majority’s reasoning someone who created a business incorporated it issued himself of the stock in exchange for a small capital_investment and continued to run the day-to-day operations wouldn’t really own his corporation--especially if it was a success we’d have to disregard the corporation because the initial investment was too small and didn’t accurately predict the business’s future earnings the majority’s attempt to distinguish summa ii is also problematic it says that summa ii had before it only the domestic company’s commission payments to the disc and that it therefore doesn’t offer any guidance regarding the fsc’s payment of dividends to the roth iras see op ct pp but summa ii examined the whole transaction when it questioned whether substance-over-form principles applied see f 3d pincite it had to because the commissioner didn’t just recharacterize an individual component of the transaction--he recharacterized the whole thing see id pincite the majority also finds it significant that the mazzeis used an fsc instead of a disc it points out that these entities work differently--disc payments to an ira are subject_to ubit see sec_995 whereas fscs pay some income_tax at the corporate level see sec_921 sec_1_921-2 q a-6 income_tax regs but those differences don’t affect who actually owns them--especially under the majority’s dominion-and-control test the commissioner himself doesn’t even think the mazzeis’ use of an fsc instead of a disc makes a difference--he just doesn’t want us to follow summa ii iv a the commissioner may be trying to sew the wrong label onto these cases as he uses in his briefs much the same language courts use in their opinions when they invoke the economic-substance doctrine there’s overlap between substance- over-form principles and economic-substance doctrine but one way of thinking about substance-over-form is that it is a rule_of tax law that directs courts to decide ambiguous questions of fact by looking to the realities of a situation and not the labels parties put on them if a kennel and a taxpayer agree that a tail is a leg a taxpayer might say he has a five-legged dog but unless the code or regulations tell us differently his dog still has only four legs for tax law one way of thinking about economic-substance doctrine is that it is a rule_of tax law that directs courts to decide questions of law by construing ambiguous parts of the code by looking to the economic realities of the situation and not the labels parties put on them partnership under state law may be defined as any entity that identifies itself as a partnership in paperwork filed with the secretary of state but when without more specificity the code says partnership courts look for a common intention to collectively pursue a joint economic outcome see eg superior trading llc v commissioner t c disregarding partnership where parties lacked common intention to collectively pursue joint economic outcome aff’d 728_f3d_676 7th cir markell co inc v commissioner tcmemo_2014_86 at disregarding partnership where there was little proof that business was a joint_venture that is at least a plausible way of understanding the doctrine’s origin in 293_us_465 where the court held that when congress gave tax benefits to reorganization s it meant only transactions that actually changed a taxpayer’s economic reality or had nontax consequences even though congress didn’t exactly say so today the economic-substance doctrine is part of the code sec_7701 but the code also warns us that it isn’t always relevant see id beginning i n the case of any transaction to which the economic_substance_doctrine is relevant neither of these doctrines helps the commissioner here these cases are not about substance over form because the mazzeis’ fsc is exactly what it purports to be a corporation or more accurately an account within a corporation organized precisely in accord with the statutory rules the commissioner doesn’t dispute this their roth iras were likewise just what they purported to be--the commissioner doesn’t dispute this either the economic-substance doctrine also doesn’t apply here if it is a rule_of statutory construction there’s little to construe here--congress set up both the fsc structure and roth iras not to have any purpose other than tax reduction or avoidance the code defines both with great precision--they are not terms like partnership or reorganization or interest where courts have long imported meaning from outside tax law and done so with an eye to economic effects and nontax motivation b what’s really going on here is that the commissioner doesn’t like that the mazzeis took two types of tax-advantaged entities and made them work together he admits as much when he says that substance-over-form principles should prevent consequences unintended by congress he wants to be able to recharacterize any transaction that in his opinion achieves a result congress didn’t anticipate even if that transaction complies with the code there’s a difference though between an argument that a transaction is inconsistent with congressional intent and an argument that the commissioner can recharacterize a transaction unless a taxpayer can show that congress intended to let him do what he did one is an argument about what a statute means the other is an assertion that the irs or the courts have a general power to recast transactions to reduce tax benefits unless congress denied that power for the transaction at issue that’s what is going on here the majority’s approach--perhaps more common in tax law than in any other legal specialty--is to abandon general principles of statutory construction in favor of using judge-made doctrines that undermine or ignore the text of the code to recast transactions to avoid abuse and here abuse means something like a result inconsistent with a judge’s notion of a code section’s purpose the great textualist counterrevolution of the last few decades makes this untenable a unanimous supreme court held in its first opinion of the current term w e resist speculating whether congress acted inadvertently see henson v santander consumer usa inc u s - slip op pincite w e will not presume with respondents that any result consistent with their account of the statute’s overarching goal must be the law but will presume more modestly instead ‘that the legislature says what it means and means what it says ’ quoting 545_us_353 561_us_320 we cannot replace the actual text with speculation as to congress’ intent hamer v neighborhood hous servs of chi u s 138_sct_13 we should instead adopt the sixth circuit’s view of this--that substance- over-form simply lets courts look at what’s really going on regardless of the labels taxpayers use see summa ii f 3d pincite see also gregory u s pincite- that way taxpayers can’t get tax benefits just by calling something something it’s not as the majority points out if a taxpayer called dogs cows and then claimed subsidies for cows substance-over-form principles would let us deny those subsidies see op ct p see also summa ii f 3d pincite quoting joseph isenbergh musings on form and substance in taxation federal taxation of incomes estates and gifts u chi l rev but rich people buying cows they don’t otherwise need in order to get the cow subsidies isn’t the same thing see iddollar_figure the economic_substance_doctrine doesn’t help the commissioner here either if that doctrine is one of statutory construction congress specifically turned it off for fscs when it told us that the commissions they receive--and by extension the dividends they pay--don’t need a basis in economic reality see sec_245 sec_925 sec_1 a -1t a temporary income_tax regs fed reg date and congress likewise didn’t require iras to have any purpose other than tax-advantaged saving i would therefore hold that we have no basis for recharacterizing the transaction here--there’s no statutory ambiguity and congress said economic_substance isn’t necessary and as we have already held if we couldn’t recharacterize a transaction for income-tax purposes we can’t recharacterize it for excise-tax purposes hellweg wl at professor isenbergh goes on to say that m any of the difficulties that bedevil that pursuit of ‘substance’ and ‘form’ in taxation stem from the assimilation of these two patterns joseph isenbergh musings on form and substance in taxation federal taxation of incomes estates and gifts u chi l rev he then explains that we shouldn’t use the rubric of form and substance to conflate instances of mislabeling--where recharacterization is appropriate--and cases where a transaction falls within the statute but results in a bad thing because m any bad things are precisely what they purport to be and therefore cannot be swept aside as shams id pincite c we should always remember that there are times in tax law where courts ought to put form over substance and should respect transactions that have no nontax purpose that’s what happened in 499_us_554 where the supreme court respected a transaction that created different legal rights on paper--and tremendous tax losses --but didn’t change the taxpayer’s economic reality in moline properties the supreme court similarly respected the corporation the taxpayer put his real_estate into at the suggestion of a creditor even though the corporation had no books or bank accounts u s pincite and in sacks the ninth circuit respected a transaction the taxpayer entered into to get renewable-energy credits without which the transaction wouldn’t have been profitable f 3d pincite in cases like these courts apply the language of the code even when taxpayers discover that two sections interact to provide benefits congress likely didn’t intend or even foresee the supreme court said as much in 531_us_206 there it held that the code’s plain language let an insolvent s corporation14 exclude discharge-of-indebtedness income while an s_corporation is a corporation governed under the laws of subchapter_s of the internal_revenue_code s_corporations generally don’t pay federal continued simultaneously letting the s corporation’s solvent shareholders treat it as income that increased their bases against which they could take deductions id pincite lower courts had worried that this was a double windfall that congress didn’t intend but the supreme court held that b ecause the code’s plain text permits the taxpayers to receive these benefits we need not address this policy concern id pincite we ourselves applied similar reasoning in austin v commissioner tcmemo_2017_69 at where we refused to say that an employee stock ownership plan’s esop’s ownership of an s_corporation lacked economic_substance even though all of the s corporation’s income flowed into the esop tax free there we noted that scholars questioned the wisdom of congress’ decision to create the statutory framework of which petitioners took advantage but that framework did exist id at the esop was what it was supposed to be--a way to increase retirement income security --so we upheld the structure despite its unintended benefits id at we even cited summa ii’s proclamation that t he commissioner cannot fault taxpayers for making the most of the tax- continued income_tax but are like partnerships passthrough entities that channel income and deductions to their owners see gitlitz u s pincite minimizing opportunities congress created id pincite citing summa ii f 3d pincite caterpillar tractor co v united_states ct_cl also follows this approach there the court of claims said a corporation qualified as a disc even though all of the export sales its commission payments came from were to a related western_hemisphere_trade_corporation whtc --another type of export- encouraging entity that no longer exists id at dollar_figure this resulted in a double benefit that the commissioner said congress didn’t intend and that a regulation forbade id pincite but the court upheld the structure because it fit solidly within the literal language of the statute id pincite it also noted that the taxpayer was doing what the code allowed not hiding the actual transaction behind a fictitious structure or label see id pincite as did the taxpayers in gitlitz austin and caterpillar tractor so did the mazzeis here--they grabbed for two benefits that the code’s text plainly allows whether there is legislative_history that shows anyone intended fscs and roth iras to work so well together for taxpayers like the mazzeis shouldn’t matter substance-over-form principles don’t give courts free rein to choose results that fit whtcs were defined in sections but were phased out from see tax reform act of pub_l_no sec_1052 sec_90 stat their view of good tax policy they simply tell us to treat things as what they really are no matter what taxpayers call them when congress created fscs and roth iras it said they didn’t need economic_substance and taxpayers who used them didn’t need to have a nontax purpose as long as taxpayers comply with statutory formalities such entities are what they purport to be and we have to respect them even when they work together here the mazzeis followed the formalities and didn’t play with labels when it comes to fscs and roth iras that’s enough foley and buch join only parts i through iv and morrison joins only parts i through iii jj agree with this dissent
